EXHIBIT 10.1
EXECUTION COPY
ASSET PURCHASE AGREEMENT
between
RESIDENTIAL FUNDING COMPANY, LLC,
GMAC RESIDENTIAL FUNDING OF CANADA LIMITED,
as Sellers
and
GMAC COMMERCIAL FINANCE LLC,
as Purchaser
July 2, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. DEFINITIONS; INTERPRETATION
    1  
1.1 Definitions
    1  
1.2 Interpretation
    12  
ARTICLE 2. PURCHASE AND SALE
    13  
2.1 Purchase and Sale of Transferred Assets
    13  
2.2 Assignment of Contracts, Leases and Other Assets
    14  
2.3 Excluded Assets
    14  
2.4 Assumed Obligations
    14  
2.5 Excluded Obligations
    14  
2.6 Purchase Price.
    15  
2.7 Closing
    16  
2.8 Deliveries of Sellers
    17  
2.9 Deliveries of Purchaser
    18  
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLERS
    19  
3.1 Authority of Sellers
    19  
3.2 Title to Assets
    20  
3.3 Consents and Approvals
    20  
3.4 Financial Statements
    20  
3.5 No Material Adverse Change
    20  
3.6 Tax Matters
    20  
3.7 Litigation
    20  
3.8 Contracts
    21  
3.9 Developer Note Receivables
    22  
3.10 Compliance with Laws
    23  
3.11 Sufficiency of Transferred Assets
    23  
3.12 Real Property
    23  
3.13 Environmental Matters
    23  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
3.14 Developer Note Receivables and Developer Receivables Documents
    23  
3.15 Bank Accounts
    25  
3.16 Employee Benefits
    25  
3.17 Licenses and Permits
    25  
3.18 Intellectual Property
    25  
3.19 Labor
    26  
3.20 Customers
    26  
3.21 Brokers or Finders
    26  
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    27  
4.1 Authority of Purchaser
    27  
4.2 Consents and Approvals
    27  
4.3 Financing
    27  
4.4 Brokers and Finders
    28  
ARTICLE 5. COVENANTS
    28  
5.1 Subsequent Actions
    28  
5.2 Third Party Consents
    28  
5.3 Employee Matters
    28  
5.4 Records; Post-Closing Access to Information
    29  
5.5 Assignments
    30  
5.6 Conduct of the Business
    31  
5.7 Supplements to Schedules
    31  
ARTICLE 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
    32  
6.1 Warranties True as of Closing Date
    32  
6.2 Compliance with Covenants
    32  
6.3 Deliveries by Sellers
    32  
6.4 Sellers’ Certificates
    32  
6.5 Injunctions
    32  
6.6 Laws
    33  
ARTICLE 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
    33  
7.1 Warranties True as of Closing Date
    33  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
7.2 Compliance with Covenants
    33  
7.3 Deliveries by Purchaser
    33  
7.4 Purchaser’s Certificate
    33  
7.5 Injunctions
    33  
7.6 Laws
    34  
7.7 Consent to Assignment of GMAC Secured Credit Facility
    34  
7.8 Consent to GMAC Revolving Credit Facility
    34  
7.9 Fairness Opinion
    34  
ARTICLE 8. SURVIVAL AND INDEMNIFICATION
    34  
8.1 Survival
    34  
8.2 Indemnification by Seller
    35  
8.3 Indemnification by Purchaser
    35  
8.4 Limitations on Liability
    35  
8.5 Claims
    37  
8.6 Notice of Third Party Claims; Assumption of Defense
    37  
8.7 Settlement or Compromise
    38  
8.8 Net Losses; Subrogation; Mitigation
    38  
8.9 Special Rule for Fraud
    39  
ARTICLE 9. TAX MATTERS
    39  
9.1 Transfer Taxes
    39  
9.2 Liability for Taxes and Related Matters
    39  
9.3 Purchase Price Adjustment; Tax Benefits
    40  
9.4 Allocation of Purchase Price
    40  
9.5 Bulk Sales
    41  
ARTICLE 10. TERMINATION
    41  
10.1 Termination
    41  
10.2 Procedure and Effect of Termination
    41  
10.3 Return of Deposit Amount
    42  
ARTICLE 11. MISCELLANEOUS
    42  
11.1 Expenses
    42  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
11.2 Amendment
    42  
11.3 Notices
    42  
11.4 Waivers
    43  
11.5 Counterparts
    44  
11.6 Headings
    44  
11.7 Applicable Law
    44  
11.8 Assignment
    44  
11.9 No Third Party Beneficiaries
    44  
11.10 Waiver of Jury Trial
    44  
11.11 Schedules
    44  
11.12 Incorporation
    45  
11.13 Complete Agreement
    45  
11.14 Disclaimer
    45  
11.15 Public Announcements
    45  
11.16 Specific Performance
    45  
11.17 Further Assurances
    45  

-iv-



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Assignment and Assumption Agreement
Exhibit B
  Bill of Sale
Exhibit C
  Transition Services Agreement
Exhibit D
  Employee Leasing Agreement
Exhibit E
  Bailment Agreement
Exhibit F
  Valuation Expert Side Letter

Schedules

     
Schedule 1.1
  Sellers’ Knowledge
Schedule 2.1(b)
  Bank Accounts
Schedule 2.1(c)
  Transferred Intellectual Property
Schedule 2.1(d)
  Transferred IT Assets
Schedule 2.1(f)
  Equipment
Schedule 2.1(i)(A)
  Receivables
Schedule 2.1(i)(B)
  Advance Payments
Schedule 2.2(c)
  Other Transferred Contracts
Schedule 2.3
  Excluded Assets
Schedule 2.4
  Assumed Obligations
Schedule 2.8(h)
  Resignations
Schedule 3.2
  Title
Schedule 3.3
  Sellers’ Consents and Approvals
Schedule 3.4
  Financial Statements
Schedule 3.5
  Material Adverse Change
Schedule 3.7
  Litigation
Schedule 3.9(a)
  Developer Note Receivables
Schedule 3.9(b)
  Resort Finance Resource Guide
Schedule 3.10
  Compliance with Laws
Schedule 3.11
  Sufficiency of Assets
Schedule 3.14(f)
  Developer Note Receivables Title
Schedule 3.14(g)
  Participation and Rights Payments
Schedule 3.14(h)
  Material Filings and Actions
Schedule 3.17
  Compliance with Permits
Schedule 3.18(e)
  Trade Secrets
Schedule 3.20
  Customers
Schedule 3.21
  Brokers or Finders
Schedule 4.2
  Purchaser’s Consents and Approvals
Schedule 5.6
  Conduct of the Business

i



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT is entered into on the 2nd day of July, 2008
between Residential Funding Company, LLC, a Delaware limited liability company
(“RFC”), GMAC Residential Funding of Canada Limited, a corporation organized
under the laws of Canada (“RFC Canada”) (RFC and RFC Canada are collectively
referred to as “Sellers”) and GMAC Commercial Finance LLC, a Delaware limited
liability company (“Purchaser”).
     WHEREAS, each Seller is an indirect wholly owned subsidiary of Residential
Capital, LLC, a Delaware limited liability company (“ResCap”);
     WHEREAS, RFC owns all of the issued and outstanding membership interests
(the “SPE Interests”) of RFC Resort Funding, LLC, a Delaware limited liability
company (“Resort Funding SPE”);
     WHEREAS, Sellers and Resort Funding SPE together own all of the assets and
liabilities of ResCap’s resort finance business, pursuant to which Sellers
finance third party timeshare developers by extending loans to such developers
to fund the acquisition of an existing timeshare project or construction or
conversion of a property to a timeshare project, or by extending loans to such
developers secured by the consumer loans arising from the sale of timeshare
intervals or vacation club memberships at each developer’s timeshare project or
vacation club (the “Business”); and
     WHEREAS, Sellers desire to sell, assign and transfer to Purchaser, and
Purchaser desires to purchase and take assignment and delivery from Sellers of,
substantially all of the assets used in the Business, and Sellers desire to
assign to Purchaser, and Purchaser desires to assume from Sellers, certain of
the liabilities related to the Business.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, Sellers and Purchaser agree as follows:
ARTICLE 1.
DEFINITIONS; INTERPRETATION
     1.1 Definitions. The following terms shall have the following meanings for
the purposes of this Agreement:
     “Acquisition, Development and Construction Loan Agreements” means
acquisition, development and construction loan agreements, together with any
exhibits, schedules, riders, addenda or amendments thereto, and any and all
related Receivables Documents, Receivables Files, Additional Documents, Credit
Enhancements and Advance Payments, pursuant to which a Seller provided an
acquisition, development or construction loan facility to a developer of a
timeshare project or vacation club.
     “Additional Documents” means, with respect to any Receivables, all
correspondence with Obligors, reports, public offering statements and timeshare
filing approval letters, timeshare project or vacation club documents, form
consumer documents, association books, records,

 



--------------------------------------------------------------------------------



 



budgets and financial statements, surveys and appraisals prepared by
third-parties, landlord consents, insurance policies obtained by Obligors with
respect to the related Receivable, Title Policies, title exception information,
environmental or physical inspection reports, construction and architect
contracts, permits, certificates of occupancy, plans and specifications, payment
and performance and escrow bonds, set-aside letters, marketing materials,
resolutions, good standing certificates and legal opinions prepared by counsel
for Obligors, and other information that is in the possession of a Seller or a
Seller Related Party.
     “Adjusted June 30, 2008 Valuation” shall have the meaning set forth in
Section 2.6(b)(iv).
     “Adjustment Report” shall have the meaning set forth in Section 2.6(b)(iv).
     “Advance Payment” means, with respect to any Receivable, any security
deposit, advance rent, escrow deposit, impound, reserve or other payment that
was received by a Seller or any of its Affiliates in respect of that Receivable
or the related Collateral, that has not been applied prior to the Closing Date,
including those advance payments listed on Schedule 2.1(i)(B).
     “Affiliate” means any Person controlling, controlled by or under common
control with another “Person.” For purposes of this definition only, “control”
shall mean the ownership, directly or indirectly, of 50% or more of the
outstanding common stock or other equity interest of a Person.
     “Agreement” means this Asset Purchase Agreement, including all Appendices,
Schedules and Exhibits hereto, as it may be amended from time to time in
accordance with its terms.
     “Allocation Schedule” shall have the meaning set forth in Section 9.4.
     “Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement between Sellers and Purchaser substantially in the form of Exhibit A.
     “Assumed Obligations” shall have the meaning set forth in Section 2.4.
     “Bailment Agreement” means the Bailment Agreement between Sellers and
Purchaser substantially in the form of Exhibit E.
     “Bank Accounts” means all bank accounts, including deposit, escrow and
lockbox accounts, related primarily to the Business, including those accounts
listed on Schedule 2.1(b).
     “Basket Amount” shall have the meaning set forth in Section 8.4(a).
     “Bear Stearns Letter” means that certain letter agreement, dated
January 22, 2008, between ResCap and Bear, Stearns & Co. Inc., as may be amended
from time to time.
     “Benefit Plan” means each “employee benefit plan” (as defined in sections
3(3) of ERISA), other than a Multiemployer Plan, and each retirement or deferred
compensation plan, incentive compensation plan, stock plan, retention plan or
agreement, unemployment compensation plan, vacation pay, change in control,
severance pay, bonus or benefit arrangement, insurance or hospitalization
program or any fringe benefit arrangements for any

2



--------------------------------------------------------------------------------



 



employee, director, consultant or agent, whether pursuant to contract,
arrangement, custom or informal understanding which does not constitute an
employee benefit plan, which is maintained or contributed to by a Seller and
which covers any Employee or in which any Employee participates or is eligible
to participate.
     “Bill of Sale” means the Bill of Sale with respect to the sale and purchase
of the Transferred Assets of Sellers substantially in the form of Exhibit B.
     “Bonus Accrual Amount” means the amount equal to the accrual by Sellers for
the six months ended June 30, 2008 in respect of the estimated 2008 bonus
payments for the Employees (the amount of such monthly accrual to be mutually
agreed upon in writing by RFC and Purchaser within 10 days following execution
of this Agreement).
     “Business” shall have the meaning set forth in the recitals.
     “Business Day” means any day of the year, other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in Minneapolis, Minnesota or
New York, New York generally are closed for business.
     “Closing” means the closing of the transactions contemplated hereby.
     “Closing Date” shall have the meaning set forth in Section 2.7.
     “Closing Net Book Value” shall have the meaning set forth in Section
2.6(b)(v).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means (i) every item of collateral pledged by an Obligor in
connection with a Receivable, including real property interests, improvements,
personal property, accounts, notes, negotiable instruments, Consumer Note
Receivables, other consumer documents and equipment pledged by an Obligor as
collateral under the related Receivables Documents and (ii) each item of
additional collateral that has been pledged by any guarantor under any of the
guarantees. The foregoing shall include each Seller’s or any of its Affiliates’
rights (a) under investment or share owner certificates pledged as collateral or
other evidence of the right to receive payment, (b) as pledgee or assignee of
intangible personal property, including intellectual property and information
technology, (c) as lien holder of any item of equipment the ownership of which
is evidenced by a certificate of title and (d) all proceeds of the foregoing and
of insurance required by the terms of each Receivable to be maintained by
Obligors.
     “Commitments” means the outstanding commitments relating to Obligors set
forth under the heading “Obligated Commitment” on Schedule 2.1(i)(A).
     “Consents” shall have the meaning set forth in Section 5.2.
     “Consumer” means any Person (or if more than one Person, Consumer shall
mean, collectively, each such Person) who purchases one or more Intervals and is
the maker of a Consumer Note Receivable).

3



--------------------------------------------------------------------------------



 



     “Consumer Note Receivables” means promissory notes, installment sales or
purchase contracts, vacation club or club membership agreements or other
evidences of indebtedness and all related security instruments (which creates a
Security Interest on the related Interval and secures an Obligor’s obligations
under Consumer Note Receivables as a portion of a Seller’s or any of its
Affiliates’ Collateral for each Receivable) made and executed by a Consumer in
favor of a developer Obligor to which a Seller extended credit in connection
with such Consumer’s acquisition of an Interval.
     “Contracts” means any contract, agreement, lease or permit to which a
Seller is a party.
     “Credit Enhancement” means, with respect to each Receivable, any
(i) Advance Payment and all of Sellers’ or any of their Affiliates’ rights with
respect thereto, (ii) investment certificate, certificate of deposit,
authorization to hold funds, hypothecation of account or like instrument,
(iii) letter of credit, repurchase agreement, indemnity agreement, guarantee,
lease guarantee bond or postponement agreement, (iv) recourse agreement,
(v) security or pledge agreement, (vi) Collateral, (vii) certificate
representing shares or other interests or the right to purchase shares or other
interests in the capital of any entity or (viii) bond or debenture, in each case
pledged, assigned, mortgaged, made, delivered or transferred as security for the
performance of any obligation under or with respect to that Receivable.
     “Credit Policies and Procedures” shall have the meaning set forth in
Section 3.9(b).
     “Custodial Agreement” means any custodial agreement, and any amendment,
modification or restatement thereof, that Sellers or any of their Affiliates, a
custodian and an Obligor entered into and pursuant to which the applicable
custodian retains certain Collateral for the Receivables in its possession for
the benefit of Sellers and any of their Affiliates.
     “DB Secured Credit Facility” means the Loan and Security Agreement, dated
January 26, 2006, as amended, among Resort Funding SPE, as borrower, RFC, as
Master Servicer, certain conduit lenders, committed lenders and managing agents
thereto and Deutsche Bank AG, New York Branch, as Administrative Agent and all
other agreements entered into or documents delivered in connection therewith,
including the Sale and Contribution Agreement, dated January 26, 2006, as
amended between Resort Funding SPE and RFC.
     “DB Secured Credit Facility Closing Date Amendment” means the amendment to
the DB Secured Credit Facility, dated as of the Closing Date, pursuant to which
Purchaser will assume the rights and obligations of RFC as Master Servicer
thereunder.
     “DB Secured Credit Facility June 3 Amendment” means Amendment No. 5 to the
DB Secured Credit Facility, dated June 3, 2008, to extend the term of the
facility to June 3, 2009, consent to the acquisition by Purchaser of the
Business and the SPE Interests, under this Agreement and to make certain other
amendments contained therein, as amended by that extension entered into on June
24, 2008.
     “Deposit Amount” shall have the meaning set forth in Section 2.6(a).
     “Developer Note Receivables” means the original secured promissory notes
evidencing the indebtedness of an Obligor under a Receivable, together with any
allonge, rider, addendum or amendment thereto or any renewal, substitute or
replacement thereof, and related Security

4



--------------------------------------------------------------------------------



 



Instruments, executed in favor of a Seller by an Obligor under the Acquisition,
Development and Construction Loan Agreements and Developer Receivables Loan
Agreements.
     “Developer Receivables Loan Agreements” means developer receivables loan
agreements, together with any exhibits, schedules, riders, addenda or amendments
thereto, and any and all related Receivables Documents, Receivables Files,
Additional Documents, Credit Enhancements and Advance Payments pursuant to which
a Seller has agreed to extend credit from time to time to a developer secured by
Consumer Note Receivables pledged to such Seller by the applicable Obligor.
     “Dispute Notice” shall have the meaning set forth in Section 2.6(b)(iii).
     “Disputing Party” shall have the meaning set forth in Section 2.6(b)(iii).
     “Employee Leasing Agreement” means the Employee Leasing Agreement
substantially in the form of Exhibit D.
     “Employee Leasing Expiration Date” shall have the meaning set forth in
Section 5.3(a).
     “Employees” shall mean those individuals who, as of the Closing Date, are
employees of Sellers with respect to the Business, whether or not such
individual is actively at work on the Closing Date, including those individuals
who are on vacation, short-term disability, disability covered by worker’s
compensation or approved leave of absence.
     “Environmental Laws” means any and all federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other requirements of law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment.
     “Equipment” means all owned or leased furniture, fixtures, vehicles and
other tangible personal property owned or leased by Sellers and used or held for
use primarily in connection with the Business.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Obligations” shall have the meaning set forth in Section 2.5.
     “Fee Simple Interval” means an undivided fee simple timeshare interest in a
particular Unit as a tenant in common with other owners of undivided interests
in such Unit, together with all rights, benefits, privileges and interests
appurtenant thereto, including the right to use and occupy a Unit within an
applicable timeshare project or projects and the common elements and common
furnishings, if any, appurtenant to such Unit or the applicable timeshare
project during a reserved or assigned use period, all as more specifically
described in the applicable timeshare project or vacation club documents for
each Receivable.
     “Final Valuation” shall have the meaning set forth in Section 2.6(b)(v).
     “Financial Statements” shall have the meaning set forth in Section 3.4.
First Amendment

5



--------------------------------------------------------------------------------



 



     “GAAP” means United States generally accepted accounting principles in
effect from time to time.
     “GMAC Revolving Credit Facility” means the Loan Agreement, dated June 4,
2008, by and among RFC and GMAC Mortgage, LLC, as borrowers; Residential
Capital, LLC, GMAC Residential Holding Company, LLC, GMAC-RFC Holding Company,
LLC, Homecomings Financial, LLC, as guarantors; certain other of their
affiliates as parties thereto, as obligors, Wells Fargo Bank, N.A. as collateral
agent, and GMAC LLC, as initial lender and lender agent.
     “GMAC Secured Credit Facility” means the Credit Agreement, dated
February 21, 2008, as amended, among RFC, as borrower, certain lender parties
thereto and GMAC LLC, as Agent, and all other agreements entered into or
documents delivered in connection therewith.
     “Governmental Authority” means any U.S. or Canadian federal, state,
provincial or municipal entity, any foreign government and any political
subdivision or other executive, legislative, administrative, judicial,
quasi-judicial or other governmental department, commission, court, board,
bureau, agency or instrumentality, domestic or foreign.
     “Hazardous Materials” means any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including gasoline, crude oil or any fraction thereof), defined or regulated as
such in or under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea formaldehyde insulation.
     “Indemnification Cap” shall have the meaning set forth in Section 8.4(b).
     “Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under Article 8.
     “Indentures” means (i) the Indenture, dated as of June 6, 2008, among
ResCap, the guarantors party thereto and U.S. Bank National Association, as
trustee, relating to ResCap’s 8.500% Senior Secured Guaranteed Notes due 2010
and (ii) the Indenture, dated as of June 6, 2008, among ResCap, the guarantors
thereto and U.S. Bank National Association, as trustee, relating to ResCap’s
9.625% Junior Secured Guaranteed Notes due 2015.
     “Interval” means either a Fee Simple Interval or a Right to Use Interval.
     “Indemnifying Person” means the Person or Persons claimed by the
Indemnified Person to be obligated to provide indemnification under Article 8.
     “Initial Notice” shall have the meaning set forth in Section 8.6.
     “Intellectual Property” means domestic and foreign (i) registered and
unregistered trade names, trademarks, service marks, applications for trademarks
and applications for service marks, (ii) patent registrations and patent
applications, (iii) trade secrets and (iv) copyrights, claims for copyrights,
copyright registrations and copyright applications that, in each case, are owned
by or licensed to a Seller.

6



--------------------------------------------------------------------------------



 



     “Intercompany Borrowings” means any and all liabilities of the Business
with respect to intercompany borrowings as of the Closing Date, including any
and all such liabilities owed to any Affiliate of any Seller but excluding the
GMAC Secured Credit Facility.
     “June 30, 2008 Net Book Value” shall have the meaning set forth in Section
2.6(b)(i).
     “Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree or governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Governmental Authority.
     “Leased Real Property” means the real property located at 2425 E. Camelback
Road, Suite 500, Phoenix, Arizona 85016, that is subject to the Real Property
Lease.
     “Lien” means any title defect, conflicting or adverse claim of ownership,
mortgage, deed of trust, hypothecation, security interest, lien, pledge, claim,
right of first refusal, option, charge, restrictive covenant, lease, order,
decree, judgment, stipulation, settlement, attachment, objection or other
encumbrance of any nature whatsoever.
     “Lockbox Agreement” means any lockbox agreement or blocked account
agreement, and any amendment, modification or restatement thereof, pursuant to
which Sellers, an Obligor and a bank or financial institution provide for the
collection of Payments made by an Obligor or a Consumer pursuant to Developer
Note Receivables or Consumer Note Receivables.
     “Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, obligations, liabilities, claims, Liens, penalties, fines,
demands, assessments, awards, judgments, settlements, costs and expenses,
including (i) court costs and similar costs of litigation, (ii) reasonable
attorneys’ and consultants’ fees, including those incurred in connection with
(a) investigating or attempting to avoid the matter giving rise to the Losses or
(b) successfully establishing a valid right to indemnification for Losses and
(iii) interest awarded as part of a judgment or settlement, if any, but in any
event shall exclude consequential, punitive, special or incidental damages or
lost profits claimed, incurred or suffered by any Indemnified Person (which
exclusion does not include any consequential, punitive, special or incidental
damages or lost profits for which such Indemnified Person is liable to a third
party as a direct, out of pocket cost of such Indemnified Person).
     “Material Adverse Effect” means any condition, circumstance, change or
effect that, individually or when taken together with all other conditions,
circumstances, changes or effects, is materially adverse to the Business and the
Transferred Assets, taken as a whole; provided, that, for purposes of this
Agreement, a Material Adverse Effect shall not include any condition,
circumstance, change or effect to the Business or the Transferred Assets
resulting from (i) conditions, circumstances or changes to the industry or
markets in which the Business or the Transferred Assets are operated, (ii) the
announcement or disclosure of the transactions contemplated herein,
(iii) general economic, regulatory or political conditions or changes in the
countries in which the Business or the Transferred Assets are operated,
(iv) military action or acts of terrorism, (v) changes in Law (vi) compliance
with the terms of this Agreement or (vii) the conditions in or changes to any
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or market index); and provided,

7



--------------------------------------------------------------------------------



 



further, that in the case of each of clauses (i), (iii), (iv), (v) and (vii),
the Business or the Transferred Assets are not materially disproportionately
affected by such condition, circumstance, change or effect compared to other
Persons engaged in the conduct of businesses similar to the Business.
     “Multiemployer Plan” shall mean any “multiemployer plan,” as defined in
section 4001(a)(3) of ERISA.
     “Net Book Value” shall mean the book value of the Transferred Assets, minus
(i) the Assumed Obligations as of the Closing Date and (ii) the Bonus Accrual
Amount.
     “Obligor” means, with respect to any Receivable, any Person that is an
obligor, borrower or guarantor under that Receivable.
     “Other Current Assets” means any and all current assets arising out of or
primarily with respect to the Business, including prepaid rent, prepaid
suppliers, advances and other prepaid expenses and deposits.
     “Other Transferred Contracts” means the Contracts (other than the
Receivables, the DB Secured Credit Facility and the GMAC Secured Credit
Facility) to which any Seller is a party that relate primarily to the conduct of
the Business.
     “Payments” mean, with respect to each Receivable, all monies due or to
become due under the Receivable, including all payments of principal, interest,
late fees, prepayment fees, collections, recoveries or proceeds (including
proceeds from insurance policies, condemnation or liquidation), on or with
respect to a Receivable.
     “Permits” means all licenses, permits, consents, approvals, orders,
certificates, authorizations, declarations and filings held, made or received by
Sellers related to the Business or any of the Transferred Assets.
     “Permitted Liens” means (i) Liens arising by operation of Law for Taxes not
yet due and payable, (ii) Liens arising under the Receivables, (iii) Liens
arising under the DB Secured Credit Facility or the GMAC Secured Credit
Facility, (iv) mechanics’, carriers’, workers’, repairers’, materialmen’s,
warehousemen’s and other similar Liens for sums not yet due and payable and
other security interests as are being contested by a Seller or any of its
Affiliates in good faith (or, only with respect to Consumer Note Receivables,
such Liens as are being contested by a developer Obligor in good faith), (v) any
covenants, conditions, restrictions, reservations, rights, security interests,
easements, encumbrances, encroachments and other matters affecting title and set
forth on the applicable Title Policy for each Receivable, (vi) Liens securing
rental payments under capital lease arrangements, (vii) installments of special
assessments not yet due and payable and which do not individually or in the
aggregate have a material adverse effect on the current use or occupancy of the
property subject thereto or the benefits of the security intended to be provided
by the Security Interest and (viii) Liens that would not reasonably be expected
(a) to have a Material Adverse Effect or (b) to adversely affect or impair the
value of the Business or the Transferred Assets or the use of the Transferred
Assets in the ordinary course of business.

8



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, association,
limited liability company, trust, governmental or quasi-governmental authority
or body or other entity or organization in any jurisdiction.
     “Purchase Price” shall have the meaning set forth in Section 2.6(a).
     “Purchaser Indemnified Parties” shall have the meaning set forth in Section
8.2.
     “Purchaser” shall have the meaning set forth in the preamble.
     “Purchaser’s Closing Certificate” shall have the meaning set forth in
Section 7.4.
     “Real Property Lease” means that certain Esplanade Lease Agreement
(Office), dated August 27, 2003, between Property Arizona OBJLW One Corporation
and RFC.
     “Receivable” or “Receivables” means, individually or collectively, (i)
Acquisition, Development and Construction Loan Agreements, (ii) Developer
Receivable Loan Agreements and (iii) all related Developer Note Receivables,
Consumer Note Receivables as security for any of the foregoing, and all
Receivables Documents, Receivables Files, Additional Documents, Credit
Enhancement and Advance Payments related to any of the foregoing.
     “Receivables Documents” means, with respect to each Receivable, (i) any and
all agreements in effect between Sellers or their Affiliates and any third-party
with respect to the Receivable or any Collateral subject to that Receivable,
including any and all purchase, pre-sale, set-aside, marketing, maintenance,
development and easement agreements, if and when assignable, and (ii) any and
all documents connected with the Receivable executed by an Obligor thereunder,
including any and all Acquisition, Development and Construction Loan Agreements,
Developer Receivables Loan Agreements, Servicing Agreements, Custodial
Agreements and Lockbox Agreements in effect by and between Sellers and their
Affiliates and third parties and all documents and instruments executed in
connection therewith, including all notes, loan agreements, pledge and security
agreements, schedules, mortgages, assignments of mortgages, assignments of
rents, subordination agreements, warrants, profit participations, amendments,
addenda, riders, UCC financing statements, indemnity agreements, guarantees and
any documents, agreements or instruments evidencing, constituting or creating
any Credit Enhancement.
     “Receivables Files” means with respect to any Receivable, the loan, credit
and Collateral files in the possession of a Seller or a Seller Related Party,
including payment histories, credit reports, construction draw files, completion
records, record books, tax and financial records and such other files reasonably
requested and available, including computerized databases and files, whether in
hard copy or electronic format.
     “ResCap” shall have the meaning set forth in the recitals.
     “Resort Funding SPE” shall have the meaning set forth in the recitals.
     “RFC” shall have the meaning set forth in the recitals.

9



--------------------------------------------------------------------------------



 



     “Right to Use Interval” means a lease, license, club membership interest or
other form of “right-to-use” timeshare interest (in which real property title is
not conveyed to a consumer), together with all rights, benefits, privileges and
interests appurtenant thereto, the right to use and occupy a Unit within a
timeshare project or a vacation club during a reserved or assigned use period,
all as more specifically described in the applicable timeshare project or
vacation club documents for each applicable Receivable.
     “Schedule” means a section of the disclosure letter delivered by Sellers to
Purchaser on the date hereof.
     “Security Interest” means any mortgage, pledge, lien, encumbrance, charge,
claim, easement, assignment or other security interest given by an Obligor to
secure the repayment to Sellers of a Receivable and the performance of any other
obligations required under the related Receivables Documents, other than
Permitted Liens.
     “Seller Indemnified Parties” shall have the meaning set forth in
Section 8.3.
     “Seller Related Party” means a Seller’s outside counsel for a particular
Receivable and a Seller’s respective servicer, custodian and lockbox agent for
each Receivable.
     “Sellers” shall have the meaning set forth in the preamble.
     “Sellers’ Closing Certificate” shall have the meaning set forth in Section
6.4.
     “Sellers’ Knowledge,” or variations thereof, means the actual knowledge of
the executive officers and directors of Sellers set forth on Schedule 1.1.
     “Servicing Agreement” means any servicing agreement, and any amendment,
modification or restatement thereto, pursuant to which a developer Obligor, an
agent of a developer Obligor or an other third party servicing agent from time
to time services Consumer Note Receivables and Developer Note Receivables for
and on behalf of a Seller, its Affiliates and the owner of such Receivables.
     “SPE Interests” shall have the meaning set forth in the recitals.
     “Straddle Period” shall have the meaning set forth in Section 9.2(b).
     “Straddle Period Taxes” shall have the meaning set forth in Section 9.2(b).
     “Tax” or “Taxes” mean all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, capital stock, net proceeds, ad
valorem, turnover, real, personal and other property (tangible and intangible),
goods and services, sales, use, franchise, excise, value added, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, unitary, severance and employees’ income
withholding, unemployment and Social Security taxes, duties, assessments and
charges (including the recapture of any tax items such as investment tax
credits), which are imposed by the United States, Canada or any Governmental
Authority, including any interest, penalties or additions to tax related thereto
imposed by any Governmental Authority (including any interest or penalties with
respect to such Taxes).

10



--------------------------------------------------------------------------------



 



     “Tax Benefit” means (i) the present value of any refund, credit or
reduction in otherwise required Tax payments including any interest payable
thereon, less (ii) the present value of any required Tax payments, which present
value shall be computed as of the Closing Date or the first date on which the
right to the refund, credit or other Tax reduction, or such Tax payment, arises
or is reasonably estimated to be actually utilized or paid, whichever is later,
(a) using the effective Tax rate of the Indemnified Person (which, in the case
of an Indemnified Person that is a reporting company under the Securities
Exchange Act of 1934, as amended, shall be as reported in its Form 10-K filed
with the Securities and Exchange Commission) for the Tax Period with respect to
such Tax under applicable Tax laws on such date and (b) using as a discount rate
the interest rate on such date imposed on corporate deficiencies paid within
30 days of a notice of proposed deficiency under the Code or other applicable
Tax laws. Any Tax Benefit shall be computed net of any directly related Tax
detriment, including the present value of a reduction in depreciation or
amortization deductions as a result of an adjustment to the Purchase Price. The
amount of any Tax detriment shall be computed in the same manner in which Tax
Benefits are otherwise computed pursuant to this definition.
     “Tax Period” or “Taxable Period” means any period prescribed by any
Governmental Authority for which a Tax Return is required to be filed or a Tax
is required to be paid.
     “Tax Return” means all returns and reports of or with respect to Taxes
required to be filed with any Governmental Authority or depository.
     “Tax Statute of Limitations Date” with respect to a particular Tax means
the opening of business on the day after the expiration of the applicable
statute of limitations with respect to such Tax, including any extensions
thereof made with the consent of the applicable Sellers (or if such date is not
a Business Day, the next Business Day).
     “Tax Warranty” means a representation or warranty in Section 3.6.
     “Termination Date” shall have the meaning set forth in Section 10.1(b).
     “Title Policy” means, with respect to each Security Interest securing a
Receivable and the Consumer Note Receivables, an ALTA (or state equivalent) loan
policy or policies of title insurance that has been issued by a title insurer in
the jurisdiction where the related real property interest is located in
connection with that Security Interest or the Consumer Note Receivables in favor
of a Seller or any of its Affiliates (either in a Seller’s name or in the name
of the predecessor in interest).
     “Title and Authorization Warranty” means a representation or warranty in
Section 3.1, 3.2 or 4.1 of this Agreement.
     “Transaction Documents” means this Agreement, the Assignment and Assumption
Agreement, the Bill of Sale, the Transition Services Agreement, the Employee
Leasing Agreement and each other agreement, document and certificate executed
and delivered in connection with this Agreement.
     “Transferred Assets” shall have the meaning set forth in Section 2.1.

11



--------------------------------------------------------------------------------



 



     “Transferred Employees” shall have the meaning set forth in Section 5.3(a).
     “Transferred Intellectual Property” means all Intellectual Property owned
by Sellers and used primarily in connection with or held for use primarily in
connection with the Business, including such rights to sue and recover for past
infringement or misappropriation thereof and to receive all income, royalties,
damages and payments for past and future infringements thereof.
     “Transferred IT Assets” means the information technology assets, systems
and networks of Sellers that are used or held for use primarily in connection
with the Business.
     “Transfer Taxes” shall have the meaning set forth in Section 9.1.
     “Transition Services Agreement” means the Transition Services Agreement
substantially in the form of Exhibit C.
     “UCC” means the Uniform Commercial Code as in effect in each applicable
jurisdiction.
     “Unit” means an apartment, condominium unit, accommodation or other
structure that is affixed to real property at a timeshare development and
designed and available, pursuant to applicable law, for use and occupancy as a
vacation residence by one or more individuals, together with all related common
elements, if any, and common furnishings, if any, easements and other
appurtenances thereto as set forth in the applicable timeshare project or
vacation club.
     “Valuation” shall have the meaning set forth in Section 2.6(b)(i).
     “Valuation Expert” means that certain mutually agreed-upon independent
valuation firm retained and paid for by ResCap, RFC and Purchaser as confirmed
in the Valuation Expert Side Letter.
     “Valuation Expert Side Letter” means the letter agreement substantially in
the form of Exhibit F.
     “WARN” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended.
     1.2 Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Schedules attached to
this Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement. The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement. The use of the terms
“including” or “include” shall in all cases herein mean “including, without
limitation” or “include, without limitation,” respectively. Reference to any
Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of any applicable agreement.
Reference to a Person in a particular capacity excludes such Person in any other
capacity or individually. Reference to any agreement (including this Agreement),
document or instrument means such agreement, document or instrument as amended
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof. Underscored references to Articles,
Sections, paragraphs, clauses, Exhibits or Schedules

12



--------------------------------------------------------------------------------



 



shall refer to those portions of this Agreement. The use of the terms
“hereunder,” “hereby,” “hereof,” “hereto” and words of similar import shall
refer to this Agreement as a whole and not to any particular Article, Section,
paragraph or clause of, or Exhibit or Schedule to, this Agreement.
ARTICLE 2.
PURCHASE AND SALE
     2.1 Purchase and Sale of Transferred Assets. Subject to the terms and
conditions of this Agreement, at the Closing, Sellers shall sell, transfer,
convey, assign and deliver, and, as applicable, shall cause their Affiliates to
sell, transfer, convey, assign and deliver, to Purchaser, and Purchaser shall
purchase, acquire and accept from Sellers or their Affiliates, as applicable,
all of Sellers’ and each of their Affiliates’, as applicable, right, title and
interest in and to the business, properties, assets, rights of whatever kind,
whether tangible or intangible, real, personal or mixed, that are used, held for
use or associated primarily with Sellers’ operation of the Business, including
all of the assets described below (collectively, the “Transferred Assets”), in
each case free and clear of all Liens, other than Permitted Liens:
          (a) the SPE Interests;
          (b) all Bank Accounts, including those bank accounts set forth on
Schedule 2.1(b), and all cash and cash equivalents contained in such Bank
Accounts;
          (c) all Transferred Intellectual Property, including those items set
forth on Schedule 2.1(c);
          (d) all Transferred IT Assets, including those items set forth on
Schedule 2.1 (d);
          (e) all office supplies located at the Leased Real Property;
          (f) all Equipment, including those items set forth on Schedule 2.1(f);
          (g) to the extent permitted by Law, all books, records, files,
invoices, customer lists, supplier lists and other data owned, used, held for
use or employed by Sellers with respect to the Business;
          (h) all Other Current Assets;
          (i) all Receivables and the Receivables Documents, Receivables Files,
Additional Documents, Credit Enhancements and Advance Payments owned by Sellers
or any of their Affiliates, including those Receivables listed on
Schedule 2.1(i)(A) and those Advance Payments listed on Schedule 2.1(i)(B); and
          (j) all other assets, properties and rights used or held for use
primarily in connection with the Business (other than the Excluded Assets).

13



--------------------------------------------------------------------------------



 



     2.2 Assignment of Contracts, Leases and Other Assets. On the terms and
subject to the conditions set forth in this Agreement, each Seller will assign
and transfer to Purchaser, effective as of the Closing Date, all of such
Seller’s right, title and interest in, to and under, and Purchaser will take
assignment of, the following (and all of the following shall be deemed included
in the term “Transferred Assets” as used herein):
          (a) the Real Property Lease;
          (b) the DB Secured Credit Facility and the GMAC Secured Credit
Facility;
          (c) all Other Transferred Contracts, including the Contracts set forth
on Schedule 2.2(c);
          (d) all Permits;
          (e) the Commitments; and
          (f) to the extent legally transferable, all non-disclosure,
non-competition confidentiality and similar obligations owed to any Seller to
the extent related to the Business.
Anything in this Agreement to the contrary notwithstanding, this Agreement shall
not constitute an assignment or transfer of any Contract or other Transferred
Asset, or any claim or right or any benefit or obligation thereunder or
resulting therefrom, if an assignment or transfer thereof, without the consent
of a third party thereto or a Governmental Authority, would constitute a breach
or violation thereof or impose any obligation or liability on a Seller, and if
such a consent is not obtained at or prior to the Closing, which Contract or
other Transferred Asset, claim, right or benefit shall be governed by
Section 5.2.
     2.3 Excluded Assets. Notwithstanding the provisions of Section 2.1 or 2.2,
Sellers shall not sell, assign, convey, transfer or deliver to Purchaser, and
Purchaser shall not purchase, acquire or take assignment or delivery of, the
assets or rights of Sellers or any of their Affiliates set forth on
Schedule 2.3, which assets or rights shall not be included in the term
“Transferred Assets” or any other term defined in Section 2.1 or 2.2
(collectively, the “Excluded Assets”).
     2.4 Assumed Obligations. Purchaser shall assume at the Closing, and shall
agree to pay, perform, fulfill and discharge when due all liabilities and
obligations of the Business and the Transferred Assets relating to any period
prior to the Closing that are set forth on Schedule 2.4, and all liabilities and
obligations, whether known or unknown, of the Business and the Transferred
Assets relating to the period after the Closing (collectively, the “Assumed
Obligations”); provided, however, that Purchaser shall assume, and “Assumed
Obligations” shall only include, such liabilities and obligations with respect
to Advance Payments to the extent that such assets are actually transferred to
Purchaser.
     2.5 Excluded Obligations. Purchaser shall not assume or otherwise pay,
perform, discharge or be liable in respect of any liability, duty or obligation
of the Business and the Transferred Assets relating to any period prior to the
Closing other than the Assumed Obligations (collectively, the “Excluded
Obligations”), and Sellers shall be solely and

14



--------------------------------------------------------------------------------



 



exclusively liable with respect to and shall fully pay, perform and discharge
all the Excluded Obligations, including the following:
          (a) those litigation matters and other disputes set forth on
Schedule 3.7;
          (b) any Taxes of Sellers other than those Taxes pro-rated pursuant to
Sections 9.2(b) and 9.3;
          (c) the Intercompany Borrowings, other than the GMAC Secured Credit
Facility;
          (d) the Bear Stearns Letter;
          (e) the Retention Agreements, dated as of December 31, 2007, with
Teresa Mortensen and Jeff Owings; and
          (f) the Benefit Plans and all rights or liabilities in connection with
and assets of the Benefit Plans, except as otherwise provided in the Employee
Leasing Agreement.
     2.6 Purchase Price.
          (a) Consideration. On the terms and subject to the conditions of this
Agreement, in consideration for the sale, conveyance, assignment, transfer and
delivery of the Transferred Assets, and the assignment and assumption of the
Assumed Obligations, the aggregate purchase price shall be an amount equal to
the fair market value of the Transferred Assets, minus (i) the Assumed
Obligations and (ii) the Bonus Accrual Amount, all as determined pursuant to
Section 2.6(b) (the “Purchase Price”). Pursuant to that letter agreement, dated
June 3, 2008, as amended, by and between RFC and GMAC LLC, Purchaser’s parent
company, Sellers received a deposit in the amount of $250,000,000, which shall
be applied at Closing against the Purchase Price (the “Deposit Amount”). At the
Closing, Purchaser or Sellers, as applicable, shall make such additional
payments with respect to the Purchase Price, if any, as set forth in Section
2.6(b).
          (b) Transferred Assets and Assumed Obligations Adjustments. The
Purchase Price shall be determined in accordance with the procedures set forth
in this Section 2.6(b).
               (i) Valuation. On or prior to the date of this Agreement, ResCap,
RFC and Purchaser shall appoint the Valuation Expert to perform an independent
valuation (the “Valuation”) of the fair market value of the Transferred Assets,
minus (i) the Assumed Obligations and (ii) the Bonus Accrual Amount, based upon
current market conditions and the state of the business, including loan credit
quality, concentrations, pricing and discounts, in each case as of the close of
business on June 30, 2008, and to deliver such Valuation to ResCap, RFC and
Purchaser on or before July 24, 2008, together with detailed supporting
calculations and assumptions used by the Valuation Expert in performing the
Valuation. As promptly as reasonably practicable following the date hereof,
Sellers shall calculate the Net Book Value as of June 30, 2008 (the “June 30,
2008 Net Book Value”), and the Valuation Expert shall be instructed to consider
the June 30, 2008 Net Book Value in performing the Valuation.

15



--------------------------------------------------------------------------------



 



               (ii) Payment. If the Adjusted June 30, 2008 Valuation (as
hereinafter defined) (A) provides that the fair market value of the Transferred
Assets, minus (i) the Assumed Obligations and (ii) the Bonus Accrual Amount is
greater than the Deposit, then Purchaser shall pay the amount of such difference
to Sellers at the Closing, or (B) provides that the fair market value of the
Transferred Assets, (i) minus the Assumed Obligations and (ii) the Bonus Accrual
Amount is less than the Deposit, then Sellers shall pay the amount such
difference to Purchaser at the Closing.
               (iii) Objections; Determination Binding. Unless Purchaser, on the
one hand, or RFC and ResCap, on the other hand, gives written notice (the
“Disputing Party”) to the other party of an objection to all or a part of the
Valuation (a “Dispute Notice”) within two calendar days after their receipt of
the Valuation, the Valuation shall become binding in its entirety at the end of
such two-calendar day period. If a Disputing Party delivers a Dispute Notice
within such two-calendar day period and the parties are unable to agree as to
all issues in the Dispute Notice within two-calendar days after the Valuation is
delivered, then the Valuation shall be resubmitted to the Valuation Expert to
resolve the issues set forth in the Dispute Notice in accordance with
Section 2.6(b)(iv).
               (iv) Dispute Resolution. The Valuation Expert shall, as promptly
as practicable and in no event later than three calendar days following its
receipt of the Dispute Notice, deliver to Purchaser, ResCap and RFC a report
(the “Adjustment Report”), which shall set forth, in reasonable detail, the
Valuation Expert’s determination with respect to the issues specified in the
Dispute Notice, and the revisions with respect to the Dispute Notice, if any, to
be made to the Valuation together with supporting calculations. The Adjustment
Report shall also set forth the final and binding Valuation of the Transferred
Assets, minus (i) the Assumed Obligations and (ii) the Bonus Accrual Amount (the
“Adjusted June 30, 2008 Valuation”) by taking into account those matters set
forth in the Dispute Notice. The Valuation, as adjusted in the Adjustment Report
(if any), shall be final and binding on the parties for purposes of the payment
of the Purchase Price at Closing, absent arithmetical error, and shall be
enforceable against each of the parties in any court of competent jurisdiction
               (v) Post-Closing Adjustment. Within ten days after the Closing,
Sellers shall calculate and deliver to Purchaser a statement that sets forth the
Net Book Value as of the Closing Date, calculated using the same principles,
assumptions and methodologies used to calculate the June 30, 2008 Net Book Value
(the “Closing Net Book Value”). The parties shall then calculate the final fair
market value of the Transferred Assets, minus (i) the Assumed Obligations and
(ii) the Bonus Accrual Amount (the “Final Valuation”) by multiplying the Closing
Net Book Value by a fraction, the numerator of which is the Adjusted June 30,
2008 Valuation and the denominator of which is the June 30, 2008 Net Book Value,
adjusted for any subsequent mark-to-market, if any, prior to Closing. If the
Final Valuation is (A) greater than the Adjusted June 30, 2008 Valuation, then
Purchaser shall promptly pay the amount of such excess to Sellers, or (B) less
than the Adjusted June 30, 2008 Valuation, then Sellers shall promptly pay the
amount of such difference to Purchaser.
     2.7 Closing. The Closing shall take place at the offices of Mayer Brown
LLP, 71 South Wacker Drive, Chicago, Illinois 60606, at 10:00 a.m. central time
on the date that is two

16



--------------------------------------------------------------------------------



 



Business Days after the delivery of the Adjusted June 30, 2008 Valuation, or
such other place, date and time as is mutually agreeable to Sellers and
Purchaser (the “Closing Date”).
     2.8 Deliveries of Sellers.
          (a) On the date of this Agreement, Sellers shall deliver to Purchaser
the Valuation Expert Side Letter, duly executed by Sellers.
          (b) At the Closing, the Sellers shall deliver to Purchaser:
               (i) in accordance with Section 2.6(b)(ii), if the Purchase Price
payable at Closing is less than the Deposit Amount, an amount equal to the
Deposit Amount minus the Purchase Price payable at Closing;
               (ii) the Transition Services Agreement, duly executed by Sellers;
               (iii) the Assignment and Assumption Agreement, duly executed by
Sellers;
               (iv) the Bill of Sale, duly executed by Sellers;
               (v) the Transferred Assets, by making such Transferred Assets
available to Purchaser at their present location;
               (vi) the Employee Leasing Agreement, duly executed by Sellers;
               (vii) the DB Secured Credit Facility Closing Date Amendment, duly
executed by RFC, Deutsche Bank AG, New York Branch and the other parties
thereto;
               (viii) an assignment agreement sufficient to vest in Purchaser
good title, free and clear of all Liens other than Permitted Liens, the SPE
Interests;
               (ix) the resignations of certain of the managers and officers of
Resort Funding SPE from their positions as set forth on Schedule 2.8(ix);
               (x) an executed certificate of non-foreign status satisfying the
requirements of Treasury Regulation Section 1.1445-2(b)(2)(iv)(B) certifying
that no Seller (with the exception of RFC Canada) is a foreign person within the
meaning of Treasury Regulation 1.1445-2(b)(2);
               (xi) all other conveyance documents reasonably requested by
Purchaser to transfer to Purchaser the Transferred Assets;
               (xii) the Bailment Agreement, duly executed by Sellers;
               (xiii) the consent of GMAC, LLC and Wells Fargo Bank, N.A. to the
assignment to, and assumption by, Purchaser of the GMAC Secured Credit Facility
hereunder;

17



--------------------------------------------------------------------------------



 



               (xiv) the consent of GMAC, LLC and Wells Fargo Bank, N.A.
pursuant to the GMAC Revolving Credit Facility to the release of all Liens
thereunder on any Transferred Asset;
               (xv) evidence reasonably satisfactory to Purchaser that Sellers
have delivered to U.S. Bank National Association, as trustee under the
Indentures, (i) resolutions adopted in good faith by the board of directors of
ResCap approving the transactions contemplated hereby, (ii) an officer’s
certificate certifying that the terms of the transactions contemplated hereby
are on terms not materially less favorable to Sellers than could reasonably have
been obtained in a comparable arm’s length transaction by Sellers with an
unaffiliated party; and (iii) a written opinion of a nationally recognized
investment banking, accounting or appraisal firm stating that the transactions
contemplated hereby are fair from a financial point of view to Sellers;
               (xvi) evidence reasonably satisfactory to Purchaser of the
transfer of the concentration account # 1106822 with JP Morgan Chase, NA to
Purchaser;
               (xvii) all corporate seals, minute books, organizational
documents and other entity records of Resort Funding SPE;
               (xviii) Sellers’ Closing Certificate; and
               (xix) any other items to be delivered by Sellers as required
under the terms and provisions of this Agreement.
     2.9 Deliveries of Purchaser.
          (a) On the date of this Agreement, Purchaser shall deliver to Sellers
the Valuation Expert Side Letter, duly executed by Purchaser.
          (b) At the Closing, Purchaser shall deliver to Sellers, as applicable:
               (i) in accordance with Section 2.6(b)(ii), if the Purchase Price
payable at Closing is greater than the Deposit Amount, an amount equal to the
Purchase Price payable at Closing minus the Deposit Amount;
               (ii) the Transition Services Agreement, duly executed by
Purchaser;
               (iii) the Assignment and Assumption Agreement, duly executed by
Purchaser;
               (iv) the Employee Leasing Agreement, duly executed by Purchaser;
               (v) the Bailment Agreement, duly executed by Purchaser;
               (vi) the DB Secured Credit Facility Closing Date Amendment, duly
executed by Purchaser;

18



--------------------------------------------------------------------------------



 



               (vii) Purchaser’s Closing Certificate; and
               (viii) any other items to be delivered by Purchaser under the
terms and provisions of this Agreement.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF SELLERS
     RFC represents and warrants to Purchaser, and RFC Canada represents and
warrants to Purchaser as to itself and not as to RFC, as of the date hereof and
as of the Closing Date (except to the extent any such representations and
warranties shall have been expressly made as of a particular date, in which case
such representations and warranties shall be made only as of such date), as
follows:
     3.1 Authority of Sellers.
          (a) RFC is a limited liability company validly existing, duly formed
and in good standing under the laws of the State of Delaware, and has all
requisite limited liability company power and authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted. RFC has all requisite limited liability company power and authority
to enter into this Agreement and the other Transaction Documents to which it is
a party and to carry out the transactions contemplated in this Agreement and the
other Transaction Documents to which it is a party. The execution, delivery and
performance by RFC of this Agreement and the other Transaction Documents to
which it is a party has been duly authorized by all necessary limited liability
company action on the part of RFC. This Agreement has been, and each other
Transaction Document to which it is a party, when executed and delivered at
Closing, will be at Closing, duly and validly executed and delivered by RFC and
this Agreement constitutes, and each of the other Transaction Documents to which
it is a party will constitute, the legal, valid and binding obligation of RFC,
enforceable against RFC in accordance with its terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency, and the relief
of debtors and to rules of law governing specific performance, injunctive relief
and other equitable remedies.
          (b) RFC Canada is a corporation validly existing, duly formed and in
good standing under the laws of Canada, and has all requisite corporate power
and authority to own, lease and operate its properties and assets and to carry
on its business as now being conducted. RFC Canada has all requisite corporate
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party and to carry out the transactions contemplated
in this Agreement and the other Transaction Documents to which it is a party.
The execution, delivery and performance by RFC Canada of this Agreement and the
other Transaction Documents to which it is a party has been duly authorized by
all necessary corporate action. This Agreement has been, and each other
Transaction Document to which it is a party will be at Closing, duly and validly
executed and delivered by RFC Canada and this Agreement constitutes, and each of
the other Transaction Documents to which it is a party will constitute, the
legal, valid and binding obligation of RFC Canada, enforceable against RFC
Canada in accordance with its terms, except as such enforceability may be
limited by principles of public

19



--------------------------------------------------------------------------------



 



policy and subject to the laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and to rules of law governing specific
performance, injunctive relief and other equitable remedies.
     3.2 Title to Assets. Except as otherwise set forth herein and except as
disclosed in Schedule 3.2, RFC and RFC Canada have good and valid title to, and
are the sole and lawful owners of, all of the Transferred Assets, free and clear
of any Lien other than Permitted Liens. Except as set forth on Schedule 3.2 and
subject to obtaining all applicable consents and approvals and Section 5.2
hereof, each Seller, as applicable, has the full right to sell, convey,
transfer, assign and deliver the Transferred Assets to Purchaser and, at the
Closing, Sellers shall convey to Purchaser good and valid title to the
Transferred Assets, free and clear of any Lien (other than Permitted Liens).
     3.3 Consents and Approvals. Except as set forth on Schedule 3.3, no consent
of, or declaration, filing or registration with, any Governmental Authority or
any other Person is required to be obtained or made, as applicable, by either
Seller in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents, or the consummation of the
transactions contemplated by this Agreement or by any other Transaction
Document, except for consents, declarations, filings and registrations the
failure to have which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
ability of Sellers to consummate the transactions contemplated hereby and
satisfy all their obligations hereunder.
     3.4 Financial Statements. Schedule 3.4 sets forth the unaudited balance
sheet and statement of income of the Business as of and for the five months
ended May 31, 2008 (the “Financial Statements”). The Financial Statements were
prepared from the books and records of Sellers. The Financial Statements,
subject to normal year-end and quarterly adjustments and the absence of notes,
fairly present in all material respects the financial condition and the results
of operations of the Business as of the date of and for the period referred to
in such Financial Statements.
     3.5 No Material Adverse Change. Except as set forth on Schedule 3.5, since
December 31, 2007 there has not occurred any change in the Business that had, or
would reasonably be expected to have, a Material Adverse Effect or a material
adverse effect on the ability of Sellers to consummate the transactions
contemplated hereby and satisfy all their obligations hereunder.
     3.6 Tax Matters. All Tax Returns with respect to the Transferred Assets
that are required to be filed by either Seller before the Closing Date have been
or will be timely filed. The information provided on such Tax Returns is or will
be complete and accurate in all material respects, and all Taxes shown to be due
on such Tax Returns have been or will be timely paid in full (except to the
extent that (i) such Taxes are being contested in good faith or (ii) a failure
to file such Tax Returns or pay such Taxes, or an inaccuracy in such Tax
Returns, would not result in Purchaser being liable for such Taxes nor give rise
to a Lien on the Transferred Assets).
     3.7 Litigation. Except as set forth on Schedule 3.7, there is no demand,
claim, suit, action, arbitration or legal, administrative or other proceeding
pending or, to Sellers’ Knowledge,

20



--------------------------------------------------------------------------------



 



threatened against either Seller or any of their respective Affiliates,
officers, directors or employees and relating to the Business, the Transferred
Assets or the Assumed Obligations.
     3.8 Contracts. Schedule 3.8 sets forth a true, correct and complete list of
all Other Transferred Contracts (other than the Receivables) of the following
types to which either Seller is a party or by which either Seller is bound with
respect to the Business, or to which any of the Transferred Assets is subject:
          (a) any lease (whether of real or personal property) (i) providing for
annual rentals of $100,000 or more, (ii) which has a term that will extend for
more than 12 months after Closing or (iii) that is not cancellable without cost
on 90 days’ or less notice by a Seller;
          (b) any Contract for the purchase of materials, supplies, goods,
services, equipment or other assets (i)(A) providing for annual payments by a
Seller of $100,000 or more or (B) with a party to which aggregate annual
payments are made by a Seller of $100,000 or more, (ii) which has a term that
will extend for more than 12 months after Closing or (iii) that is not
cancellable without cost on 90 days’ or less notice by a Seller;
          (c) any sales, customer or other similar Contract providing for the
sale by either Seller of materials, supplies, goods, services, equipment or
other assets (i)(A) that provides for annual payments to a Seller of $100,000 or
more or (B) with a party to which aggregate annual payments are made to a Seller
of $100,000 or more, (ii) which has a term that will extend for more than 12
months after Closing or (iii) that is not cancellable without cost on 90 days’
or less notice by a Seller;
          (d) any partnership, joint venture or other similar agreement or
arrangement;
          (e) any agreement relating to the acquisition or disposition of any
business (whether by merger, sale of stock, sale of assets or otherwise);
          (f) any option, license, franchising or similar contract;
          (g) any agency, dealer, sales representative, marketing, distribution
or other similar agreement;
          (h) any Contract (other than the Receivables) pursuant to which either
Seller has made or will make loans or advances, or has or will become a
guarantor or surety or pledged its credit on or otherwise become responsible
with respect to any undertaking of another (except for the negotiation or
collection of negotiable instruments in transactions in the ordinary course of
business);
          (i) any power of attorney or agency Contract or arrangement with any
Person pursuant to which such Person is granted the authority to act for or on
behalf of a Seller or a Seller is granted the authority to act for or on behalf
of any Person;
          (j) any Contract which relates to the management, operation or
governance of Resort Funding SPE;

21



--------------------------------------------------------------------------------



 



          (k) any Contract containing commitments of suretyship, guaranty or
indemnification by the Business (except for guarantees, warranties and
indemnities in connection with the sale of goods in the ordinary course of
business);
          (l) any Contract with any employee, officer or director of the
Business or Resort Finance SPE, or with any stockholder or other Affiliate of
Resort Finance SPE;
          (m) any commission agreements and exclusive sales agreements; and
          (n) any other contract, commitment, arrangement or plan that is
material to either Seller or the conduct of the Business.
Sellers have delivered to Purchaser true, correct and complete copies of each
document set forth on Schedules 3.8. Each Contract set forth on Schedules 3.8 is
legal, valid, binding, enforceable against Sellers and, to Sellers’ Knowledge,
the other parties thereto, and in full force and effect in accordance with its
respective terms. Neither Seller is nor, to Sellers’ Knowledge, is any other
party, in default, violation or breach in any respect under any such Contract.
     3.9 Developer Note Receivables.
          (a) Schedule 3.9(a) sets forth a true, correct and complete list of
all Developer Note Receivables, including (i) the name of each developer Obligor
under the Developer Note Receivable and (ii) the principal amount outstanding
and total commitment amount thereunder.
          (b) Schedule 3.9(b) sets forth a true, correct and complete copy, in
all material respects, of the Resort Finance Resource Guide. The Resort Finance
Resource Guide contains a true, correct and complete copy of RFC’s underwriting
and credit policies and procedures (the “Credit Policies and Procedures”).
          (c) Sellers have underwritten and credit approved all transactions
that are represented by the Developer Note Receivables, and determined the
eligibility of each developer Obligor, in accordance with the Credit Policies
and Procedures.
          (d) To Sellers’ Knowledge, there is no contest, claim, dispute or
right of set-off under any Developer Note Receivable, nor has any Seller taken
any action that would reasonably be expected to give rise to a contest, claim,
dispute or right of set-off under any Developer Note Receivable
               (e) (i) No Seller nor any of their respective Affiliates is in
breach in any respect of any representation or warranty provided under or in
connection with any of the Developer Note Receivables;
                     (ii) Sellers and their respective Affiliates have performed
in all material respects all of the obligations required to be performed by such
entity under or in connection with the Developer Note Receivables;

22



--------------------------------------------------------------------------------



 



               (iii) The Developer Note Receivables constitute the legal, valid
and binding obligation of the applicable Seller and, to Sellers’ Knowledge, each
other party thereto, enforceable in accordance with their terms; and
               (iv) To Sellers’ Knowledge, no Seller has received written notice
that any party to a Developer Note Receivable disputes Sections 3.9(e)(i)
through (e)(iii).
     3.10 Compliance with Laws. Except as set forth on Schedule 3.10, Sellers
are, in all material respects, in compliance with all applicable Laws with
respect to the Business, and Sellers are not in default with respect to any
judgment, order, injunction, settlement agreement or decree of any Governmental
Authority in connection with the Business or otherwise related to any of the
Transferred Assets (it being understood that the representation contained in
this Section 3.10 shall not apply to Tax matters, environmental matters,
employee benefit matters or intellectual property matters as the sole and
exclusive representations and warranties with respect to such matters are set
forth in Sections 3.6, 3.13, 3.16 and 3.18, respectively).
     3.11 Sufficiency of Transferred Assets. Except as set forth on
Schedule 3.11, the Transferred Assets, whether real or personal, tangible or
intangible, (a) comprise all of the assets, properties and rights that are
necessary to conduct the Business as it is currently conducted consistent with
past practice and (b) comprise all of the assets, properties and rights that are
currently used by Sellers and their respective Affiliates to conduct the
Business.
     3.12 Real Property. Except for the Real Property Lease, no Seller owns any
real property, or is a party to any lease, agreement to lease, option to lease
or license with respect to real property, that is used primarily in the conduct
of the Business. Sellers have delivered a true, correct and complete copy of the
Real Property Lease and any amendments, supplements, schedules or exhibits
thereto.
     3.13 Environmental Matters. To Sellers’ Knowledge:
          (a) No Hazardous Materials have been used, stored or otherwise handled
in any material manner on, under, in, from or affecting the Leased Real
Property, and no Hazardous Materials have at any time been released in any
material amount into, stored or deposited over, upon or below the Leased Real
Property.
          (b) No Seller has received any notice of any material violations (nor
are they aware of any existing violations) of any applicable Laws governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of Hazardous Materials on, under, in, from or affecting
the Leased Real Property and there are no legal actions or proceedings pending
or threatened by any person with respect to any such violations.
          (c) The Leased Real Property is currently being, and as in the past
been, operated by either Seller, as applicable, in all material respects in
accordance with, and in all material respects in compliance with, all applicable
Environmental Laws.
     3.14 Developer Note Receivables and Developer Receivables Documents.

23



--------------------------------------------------------------------------------



 



          (a) The Developer Note Receivables arise from financing transactions
actually made in the ordinary course of the Business and, to the extent
applicable to a Seller (as a party thereto), represent legal, valid and binding
obligations of such Seller and, to Sellers’ Knowledge, each other party thereto,
enforceable in accordance with their terms. No Developer Note Receivable or
related developer Receivables Document contravenes any Law applicable thereto,
and no Seller nor, to Sellers’ Knowledge, any other party to any such
Receivables Document is in violation in any material respect with any Law
applicable thereto.
          (b) The Developer Note Receivables are current and the amounts due and
payable thereunder are not delinquent or past due in accordance with the terms
of the applicable Developer Note Receivable, and the developer Obligors are in
compliance in all material respects with all their agreements and covenants
thereunder.
          (c) There have been no loan losses, foreclosures, delinquencies and
charge-offs of either Seller in connection with the Business since September 1,
2006.
          (d) To Sellers’ Knowledge, there is no contest, claim or right of
set-off under any Developer Note Receivable with any developer Obligor relating
to the amount or validity of such Developer Note Receivables, nor has any Seller
taken any action or failed to take any action that would reasonably be expected
to give rise to a contest, claim or right of set-off under any Developer Note
Receivable.
          (e) No Seller has Developer Note Receivables from any Affiliate or
from any of its directors, officers, employees, stockholders or members.
          (f) Except as set forth on Schedule 3.14(f), Sellers own all right,
title and interest in and to each Developer Note Receivable, free and clear of
all Liens other than Permitted Liens, and have a perfected first priority
security interest in the Collateral securing or purporting to secure such
Developer Note Receivable. Each Developer Note Receivable and related developer
Receivables Document is a valid, binding and legally enforceable obligation of
the applicable Seller and, to Sellers’ Knowledge, each other party thereto. Each
Seller has fulfilled in all material respects its respective obligations under
each Developer Note Receivable and related developer Receivables Document.
          (g) Except as set forth on Schedule 3.14(g), no Person has a
participation in or other right to receive any payments under any Developer Note
Receivable, and no Seller has taken any action to convey any right to any Person
that would result in such Person having a right to any payments received with
respect to any Developer Note Receivable.
          (h) Except as set forth on Schedule 3.14(h), all material filings and
other actions required to be made, taken or performed by any Person in any
jurisdiction to give a Seller a first priority perfected ownership or security
interest in any and all Collateral required by the related Receivables Documents
to secure any Developer Note Receivable have been made, taken or performed,
except that where the failure to have made such filings or taken such actions
would not materially impair the collectibility of such Developer Note
Receivables.

24



--------------------------------------------------------------------------------



 



          (i) Each Seller has complied in all material respects with its
established policies and procedures in establishing loan loss reserves for the
Developer Note Receivables and any other transactions arising out of the
Developer Note Receivables.
          (j) Sellers have delivered to Purchaser a CDROM containing a true and
correct electronic copy of the Consumer Note Receivables as of May 31, 2008.
          (k) The developer Obligors under each Developer Receivables Loan
Agreement have represented to RFC that the Consumer Note Receivables that
constitute “eligible instruments” under such Developer Receivables Loan
Agreements are valid without offset, defense or counterclaim and, to Sellers’
Knowledge, such representations are true and accurate in all material respects.
     3.15 Bank Accounts. Schedule 2.1(b) constitutes a true, correct and
complete list of all the Bank Accounts, together with information as to the
owner and frequency of fund transfers with respect to such Bank Accounts. Except
for those Advance Payments set forth on Schedule 2.1(i)(B), all cash in such
accounts is held in demand deposits and is not subject to any restriction or
limitation as to withdrawal and each such account is reconciled on a timely
basis, is fully funded and, to Sellers’ Knowledge, is free from errors.
     3.16 Employee Benefits.
          (a) Sellers do not maintain, sponsor nor have any obligation to
contribute to any “employee benefit plan” (within the meaning of section 3(3) of
ERISA) or any plan which is not an employee benefit plan, with the exception of
the Benefit Plans.
          (b) All Benefit Plans comply and have been administered in form and in
operation in all material respects with all applicable requirements of Law and
no notice has been issued by any governmental authority questioning or
challenging such compliance. Each Benefit Plan that is intended to be qualified
under section 401(a) of the Code has received a favorable determination letter
from the IRS. None of the Benefit Plans is subject to title IV of ERISA.
          (c) Sellers do not contribute to or have any obligation to contribute
to any Multiemployer Plan with respect to any Employees.
     3.17 Licenses and Permits. Except as set forth on Schedule 3.17, Sellers
have obtained, and are in compliance in all material respects with, all
necessary Permits. Schedule 2.2(d) sets forth a true, correct and complete list
of all Permits required by all federal, state, local and other governmental or
regulatory authorities or courts and other tribunals for the conduct of the
Business as currently conducted. To Sellers’ Knowledge, there are no proceedings
pending or threatened that may result in the revocation, cancellation or
suspension, or any adverse modification of any such Permits. To Sellers’
Knowledge, there are no disciplinary actions under any such Permits pending or
threatened, no prior proceeding or disciplinary action has resulted in adverse
action against any Seller.
     3.18 Intellectual Property. To Sellers’ Knowledge:

25



--------------------------------------------------------------------------------



 



          (a) Schedule 2.1(d) sets forth a true, correct and complete list of
all Transferred IT Assets and Schedule 2.1(c) sets forth a true, correct and
complete list of all Transferred Intellectual Property, in each case as of the
date hereof.
          (b) Neither Seller owns any patent registrations or patent
applications that are used in and are material to the conduct of the Business as
currently conducted.
          (c) With respect to the Transferred Intellectual Property, (i) Sellers
own and possess all right, title and interest in and to such Transferred
Intellectual Property, free and clear of all Liens other than Permitted Liens,
(ii) no claim by any third party contesting the validity, enforceability, use or
ownership of any of the Transferred Intellectual Property has been made or is
threatened, (iii) none of the Transferred Intellectual Property is being
infringed upon or violated by any other Person, (iv) no Seller has received any
notices of any infringement or misappropriation by any third party with respect
to the Transferred Intellectual Property and (v) no Seller has infringed,
misappropriated or otherwise conflicted with any proprietary rights of any third
parties.
          (d) None of the Transferred IT Assets used by Sellers in the conduct
of the Business was either (i) developed by employees of either Seller within
the scope of their employment or (ii) developed on behalf of either Seller by a
third party. Sellers are not a party to any (A) software Contract or (B) any
license, sublicense or other agreement, except with respect to off-the-shelf
“shrink-wrap” software applications. Sellers have obtained the right and license
to use the third-party programming and materials contained in the software
programs and the technical documentation. Sellers have not received any notices
of any infringement or misappropriation by any third party licensor with respect
to any Transferred IT Assets. Sellers have the legal power to convey to
Purchaser the Transferred IT Assets under this Agreement. Sellers shall promptly
execute, acknowledge and deliver any other assurances or documents or
instruments of transfer reasonably requested by Purchaser and necessary for the
transfer or assignment of such Transferred IT Assets to Purchaser.
          (e) Except as set forth on Schedule 3.18(e), Sellers have taken all
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets required for, related to and used in the Business. No employee has
any patents issued or applications pending for any device, process, design or
invention of any kind now used or needed by Sellers in the furtherance of the
Business that have not been assigned to Sellers.
     3.19 Labor.
          (a) There are no labor controversies pending or, to Sellers’
Knowledge, threatened against either Seller that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
          (b) The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby will not constitute “plant closings” or
“mass layoffs” (each as defined in the WARN Act or otherwise require
notification to employees under WARN.
     3.20 Customers. Except as set forth on Schedule 3.20, Sellers have used
commercially reasonable efforts to maintain good working relationships with all
customers of the Business,

26



--------------------------------------------------------------------------------



 



including the developer Obligors under the Developer Note Receivables. None of
such customers has given any Seller notice terminating, canceling or threatening
to terminate or cancel any Developer Note Receivable with any Seller, and there
are no disputes with any developer Obligor.
     3.21 Brokers or Finders. Except for the Valuation Expert and except as set
forth on Schedule 3.21, no Seller has incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with this Agreement or the transactions
contemplated hereby.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Sellers, as of the date hereof and as
of the Closing Date (except to the extent any such representations and
warranties shall have been expressly made as of a particular date, in which case
such representations and warranties shall be made only as of such date), as
follows:
     4.1 Authority of Purchaser. Purchaser is a limited liability company
validly existing, duly formed and in good standing under the laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own, lease and operate its properties and assets and to carry on its business
as now being conducted. Purchaser has all requisite limited liability company
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party and to carry out the transactions contemplated
in this Agreement and the other Transaction Documents to which it is a party.
The execution, delivery and performance by Purchaser of this Agreement and the
other Transaction Documents to which it is a party has been duly authorized by
all necessary limited liability company action on the part of Purchaser. This
Agreement has been, and each other Transaction Document to which it is a party,
will be at Closing, duly and validly executed and delivered by Purchaser and
this Agreement constitutes, and each of the other Transaction Documents to which
it is a party will constitute, the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
such enforceability may be limited by principles of public policy and subject to
the laws of general application relating to bankruptcy, insolvency, and the
relief of debtors and to rules of law governing specific performance, injunctive
relief and other equitable remedies.
     4.2 Consents and Approvals. Except as set forth on Schedule 4.2, no consent
of, or declaration, filing or registration with, any Governmental Authority or
any other Person is required to be obtained or made, as applicable, by Purchaser
in connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents, or the consummation of the transactions
contemplated by this Agreement or by any other Transaction Document, except for
consents, declarations, filings and registrations the failure to have which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial condition of Purchaser or the ability
of Purchasers to consummate the transactions contemplated hereby and satisfy all
their obligations hereunder.

27



--------------------------------------------------------------------------------



 



     4.3 Financing. Purchaser shall have on the Closing Date all necessary
financial resources available to consummate the transactions contemplated
hereby.
     4.4 Brokers and Finders. Purchaser has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.
ARTICLE 5.
COVENANTS
     5.1 Subsequent Actions. Each of the parties shall use commercially
reasonable efforts to take, or cause to be taken, all appropriate action to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law or otherwise to consummate and make effective the transactions contemplated
by this Agreement as promptly as practicable. If at any time after the Closing,
Purchaser shall consider or be advised that any deeds, bills of sale,
instruments of conveyance, assignments, assurances or any other actions or
things are necessary or desirable (a) to vest, perfect or confirm ownership (of
record or otherwise) in Purchaser or its Affiliates, as applicable, its right,
title or interest in, to or under any or all of the Transferred Assets or
(b) otherwise to carry out this Agreement, Sellers shall use commercially
reasonable efforts to execute and deliver all deeds, bills of sale, instruments
of conveyance, powers of attorney, assignments and assurances and take and do
all such other actions and things as may be reasonably requested by Purchaser in
order to vest, perfect or confirm any and all right, title and interest in, to
and under such rights, properties or assets in Purchaser or its Affiliates, as
applicable.
     5.2 Third Party Consents. Sellers shall use commercially reasonable efforts
to obtain and to cooperate with Purchaser in the effort to obtain, as soon as
reasonably practicable, all permits, authorizations, consents, waivers and
approvals (collectively “Consents”) from third parties or Governmental
Authorities necessary to consummate this Agreement and the transactions
contemplated hereby. This Agreement shall not operate to assign any Contract, or
any claim, right or benefit arising thereunder or resulting therefrom, if an
attempted assignment thereof, without the Consent of a third party thereto,
would constitute a breach, default or other contravention thereof or in any way
adversely affect the rights of any Seller or Purchaser thereunder. If a Consent
required to assign any Contract (including a Receivable) is not obtained on or
prior to the Closing Date then, to the extent permitted by Law (until such time
as such Consent is obtained and the assignment of such Contract to Purchaser is
effected to Purchaser’s reasonable satisfaction): (a) Sellers shall use
commercially reasonable efforts, at their sole expense, to (i) provide to
Purchaser the benefits of the applicable Contract, (ii) cooperate in any
reasonable and lawful arrangement designed to provide the benefits of the
applicable Contract to Purchaser, including entering into subcontracts for
performance and (iii) enforce at the request of Purchaser and for the account of
Purchaser any rights of Sellers arising from any such Contract; and
(b) Purchaser shall use commercially reasonable efforts to the extent permitted
under the applicable Contract, to provide for the performance of the obligations
of Sellers on any reasonable and lawful basis. Until such time as any required
Consent is obtained and the assignment of the applicable Contract to Purchaser
is effected to Purchaser’s reasonable

28



--------------------------------------------------------------------------------



 



satisfaction, such Contract shall not be a Transferred Asset and shall be deemed
to be an Excluded Asset.
     5.3 Employee Matters.
          (a) Sellers shall continue to employ the Employees after the Closing
Date, and shall make the services of the Employees available to Purchaser
pursuant to the terms of the Employee Leasing Agreement. Prior to the expiration
of the Employee Leasing Agreement, Purchaser may offer employment, in
Purchaser’s sole discretion, to be effective immediately upon the expiration of
the Employee Leasing Agreement (the “Employee Leasing Expiration Date”), to
those Employees who are providing services to Purchaser under the Employee
Leasing Agreement immediately prior to the Employee Leasing Expiration Date,
upon such terms and conditions as Purchaser shall determine prior to the
Employee Leasing Expiration Date. Except to the extent necessary to avoid
duplication of benefits, Purchaser shall cause each Employee who accepts
Purchaser’s offer of employment and commences employment with Purchaser
(collectively, the “Transferred Employees”) to be given full credit for all
service with Sellers prior to the Employee Leasing Expiration Date (and service
credited by Seller) for eligibility and vesting purposes under any employee
benefit plans or arrangements of Purchaser or any of its Affiliates in which
such Transferred Employees participate from and after the Employee Leasing
Expiration Date, to the same extent such service was recognized by Sellers
immediately prior to the Employee Leasing Expiration Date. Purchaser shall, to
the extent permitted by the terms of its plans (i) waive all limitations as to
preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to Transferred Employees
under any welfare plan in which such employees may be eligible to participate
after the Employee Leasing Expiration Date, and (ii) provide each Transferred
Employee with credit for any co-payments and deductibles paid prior to the
Employee Leasing Expiration Date in satisfying any applicable deductible or
out-of-pocket requirements under any welfare plans in which such employees are
eligible to participate after the Employee Leasing Expiration Date, to the
extent permitted by the terms of such plans, as if those deductibles or
co-payments had been paid under the welfare plans in which such employees are
eligible to participate after the Employee Leasing Expiration Date.
          (b) Purchaser shall assume responsibility for paying the 2008 bonus to
the Transferred Employees, to the extent awarded by Purchaser in Purchaser’s
sole discretion after consultation with Sellers. If 50% of such amount of 2008
bonuses actually paid by Purchaser to the Transferred Employees (i) is less than
the Bonus Accrual Amount, then Purchaser shall pay such difference to Sellers
within five Business Days after such payment to the Employees, or (ii) is
greater than the Bonus Accrual Amount, then Sellers shall pay such difference to
Purchaser within five Business Days after receipt of reasonably satisfactory
evidence of such payment to the Employees.
     5.4 Records; Post-Closing Access to Information.
          (a) Between the date of this Agreement and the Closing Date, Sellers
shall, during ordinary business hours and upon reasonable notice, (i) provide
Purchaser and its representatives reasonable access to each Seller’s respective
books, records, personnel, offices and other facilities related to the Business
as Purchaser may reasonably request, and (ii) cause

29



--------------------------------------------------------------------------------



 



their respective officers and advisors to furnish Purchaser with such operating
data and other information related to the Business, as Purchaser may from time
to time reasonably request.
          (b) Purchaser shall preserve and retain, and shall cause its
Affiliates in accordance with the document retention policy of Purchaser, as
amended from time to time, to preserve and retain, all agreements, documents,
books, records and files (including any documents relating to any governmental
or non-governmental actions, suits, proceedings or investigations) relating to
the Transferred Assets or the Assumed Obligations prior to the Closing Date.
          (c) From and after the Closing Date, Purchaser shall, and shall cause
its Affiliates to, afford Sellers and their respective counsel, accountants and
other authorized representatives, with five Business Days’ prior notice,
reasonable access during normal business hours to the respective premises,
properties, personnel, books and records related to the Transferred Assets, the
Assumed Obligations and any other assets or information that Sellers reasonably
deem necessary, including in connection with the preparation of the Valuation
and any report or Tax Return required to be filed by Sellers under applicable
Law (but so as not to unduly disrupt the normal course of operations of
Purchaser), including preparing or defending any Tax Return and any interim or
annual report or other accounting statements.
          (d) If and for so long as any party hereto is contesting or defending
against any third-party charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand in connection with (i) any transaction
contemplated under this Agreement or (ii) any fact, situation, circumstance,
status, condition, activity, practice, plan, occurrence, event, incident,
action, failure to act, or transaction involving the Business or the Transferred
Assets, each other party hereto shall (A) fully cooperate with it and its
counsel in, and assist it and its counsel with, the contest or defense, (B) make
available its personnel (including for purposes of fact finding, consultation,
interviews, depositions and, if required, as witnesses) and (C) provide such
information, testimony and access to its books and records, in each case as
shall be reasonably requested in connection with the contest or defense, all at
the sole cost and expense (not including employee compensation and benefits
costs) of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefor under Article 8). For the
avoidance of doubt, this Section 5.4(d) shall not apply with respect to disputes
between the parties hereto, other than with respect to cooperation by an
Indemnifying Party related to any claim, or the commencement of any suit, action
or proceeding, by any Person not a party hereto in respect of which indemnity is
to be, or is, sought under this Agreement.
     5.5 Assignments. Without limiting any other provision of this Agreement, in
each case at Sellers’ sole cost and expense:
          (a) on or prior to the Closing Date, Sellers shall execute and deliver
all powers of attorney as may be reasonably requested by Purchaser in order to
properly reflect the transfer of all right, title and interest in the
Receivables to the owner of such Receivables or Purchaser, as appropriate, under
any related agreements, and after the Closing shall execute and deliver such
additional powers of attorney as may be reasonably necessary to comply with Law
in a particular jurisdiction; provided that Purchaser shall provide Sellers with
prompt written

30



--------------------------------------------------------------------------------



 



notice of any action taken within 180 days after the Closing Date pursuant to
such powers of attorney;
          (b) within 15 days after the Closing Date, RFC shall prepare and
record in the real estate recording offices of all applicable jurisdictions
assignments of all mortgages securing developer obligations pursuant to the
Acquisition, Development and Construction Loan Agreements; and
          (c) within 180 days after the Closing Date, in connection with each
transfer of the Receivables and the related Transferred Assets, Purchaser shall
have received reasonably satisfactory evidence (i) that Sellers have identified
all security interests in Collateral in the name of the Sellers that constitute
Fee Simple Intervals or Right to Use Intervals or notes or indebtedness secured
thereby, (ii) that all security interests in Collateral in the name of the
Sellers that constitute Right to Use Intervals or notes or indebtedness secured
thereby that are filed in the name of Sellers under the UCC of any applicable
jurisdiction have been amended, assigned or transferred to reflect Purchaser’s
interest in such Collateral and (iii) that all security interests in Collateral
in the name of the Sellers that constitute Fee Simple Intervals or notes or
indebtedness secured by mortgages or deeds of trusts with respect thereto have
been validly assigned or transferred to the Purchaser and such assignment, deed
or transfer have been recorded in the real estate recording offices of the
applicable jurisdictions.
     5.6 Conduct of the Business. Except (i) for actions approved by Purchaser
in writing (which approval shall not be unreasonably withheld, conditioned or
delayed), (ii) as required by applicable Law or (iii) as set forth on
Schedule 5.6, Sellers shall, and shall cause Resort Funding SPE to, operate and
maintain the Business in the ordinary course and in a manner consistent with
past practice. Without limiting the foregoing, except (i) for actions approved
by Purchaser in writing (which approval shall not be unreasonably withheld,
conditioned or delayed), (ii) as required by applicable Law or (iii) as set
forth on Schedule 5.6, Sellers shall not (in relation to the Business), and
shall cause Resort Funding SPE not to:
          (a) amend any of the organizational documents of Resort Funding SPE;
          (b) issue, sell or dispose of any of the membership interests in
Resort Funding SPE;
          (c) sell, lease, license or grant any Lien (other than Permitted
Liens) or otherwise dispose of any of Transferred Assets, except in the ordinary
course consistent with past practice;
          (d) enter into any new contract, agreement, lease or permit primarily
related to the Business, any Acquisition, Development and Construction Loan
Agreement or any Developer Receivables Loan Agreement, or amend in any material
respect any such Contract included in the Transferred Assets, except in the
ordinary course consistent with past practice;
          (e) enter into any contract, agreement, lease or permit with respect
to real property, or amend the Real Property Lease; or

31



--------------------------------------------------------------------------------



 



          (f) enter into any contract, agreement, commitment or arrangement,
whether written or oral, with respect to any of the transactions set forth in
the foregoing clauses (a) through (e).
     5.7 Supplements to Schedules. Sellers and Purchaser agree that, with
respect to Sellers’ representations and warranties contained in this Agreement,
Sellers shall have the continuing obligation until the Closing to correct,
supplement or amend promptly the Schedules set forth in Article 5 hereto with
respect to any matter arising or discovered after the date of this Agreement
(whether or not existing or known at the date of this Agreement) that causes the
representations and warranties of Sellers to be untrue or inaccurate in any
respect, subject to the last sentence of this Section 5.7. For all purposes of
this Agreement, including for purposes of determining whether the conditions set
forth in Article 6 have been fulfilled and including for purposes of Article 8,
the Schedules shall be deemed to include only that information contained therein
on the date of this Agreement and shall be deemed to exclude all information
contained in any such correction, supplement or amendment, except for any such
correction, supplement or amendment in respect of events occurring or conditions
arising after the date of this Agreement that is not the result of a breach by
any Seller of Section 5.6, in which case such correction, supplement or
amendment shall be deemed included in the Schedules for all purposes of this
Agreement. Sellers and Purchaser acknowledge and agree that Purchaser requires a
reasonable amount of time to review any corrections, supplements and amendments
to the Schedules and, accordingly, shall provide Purchaser with any corrections,
supplements and amendments at least three Business Days prior to the Closing
(unless a lesser time is agreed to by Purchaser).
ARTICLE 6.
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
     The obligation of Purchaser to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Purchaser, subject to
satisfaction of each of the following conditions precedent on or before the
Closing Date:
     6.1 Warranties True as of Closing Date. The representations and warranties
of Sellers contained herein shall be accurate, true and correct in all material
respects on and as of the date hereof, except those made as of a specified date
(in which case such representations and warranties of Sellers shall have been
accurate, true and correct in all material respects as of such date).
     6.2 Compliance with Covenants. Sellers shall have performed and complied
with in all material respects the covenants and agreements contained in this
Agreement required to be performed and complied with by them on or prior to the
Closing Date.
     6.3 Deliveries by Sellers. Sellers shall have effected the deliveries
required pursuant to Section 2.8.
     6.4 Sellers’ Certificates. Purchaser shall have received a certificate (the
“Sellers’ Closing Certificate”) jointly executed by an authorized officer of
each Seller, dated as of the

32



--------------------------------------------------------------------------------



 



Closing Date, to the effect that the conditions set forth in Sections 6.1, 6.2
and 6.3 hereof have been satisfied.
     6.5 Injunctions. No court or other Governmental Authority shall have issued
an order, decree or ruling that shall then be in effect enjoining, restraining
or prohibiting the completion of the transactions contemplated hereby and no
suit, action or proceeding shall have been instituted by a Governmental
Authority with at least a reasonable possibility of success seeking to enjoin,
restrain, prohibit or otherwise challenge the transactions contemplated by this
Agreement, or that would be reasonably likely to prevent or make illegal the
consummation of the transactions contemplated by this Agreement, and no
Government Authority shall have notified Purchaser or Sellers in writing that
this Agreement or the consummation of the transactions contemplated by this
Agreement, this Agreement would in any manner constitute a violation of any law,
rule, or regulation and that it intends to commence any suit, action, or
proceeding to restrain, enjoin or prohibit the transaction contemplated by this
Agreement.
     6.6 Laws. There shall not be any Law restraining, enjoining or prohibiting
the consummation of the transaction contemplated by this Agreement.
ARTICLE 7.
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
     The obligation of Sellers to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Sellers, subject to the
satisfaction of each of the following conditions precedent on or before the
Closing Date:
     7.1 Warranties True as of Closing Date. The representations and warranties
of Purchaser contained herein shall be accurate, true and correct in all
material respects on and as of the date hereof, except those made as of a
specified date (in which case such representations and warranties of Purchaser
shall have been accurate, true, and correct in all material respects as of such
date).
     7.2 Compliance with Covenants. Purchaser shall have performed and complied
with in all material respects the covenants and agreements contained in this
Agreement required to be performed and complied with by it on or prior to the
Closing Date.
     7.3 Deliveries by Purchaser. Purchaser shall have effected the deliveries
required pursuant to Section 2.9.
     7.4 Purchaser’s Certificate. Sellers shall have received a certificate (the
“Purchaser’s Closing Certificate”) executed by an authorized officer of
Purchaser, dated as of the Closing Date, to the effect that the conditions set
forth in Sections 7.1, 7.2 and 7.3 hereof have been satisfied.
     7.5 Injunctions. No court or other Governmental Authority shall have issued
an order, decree or ruling that shall then be in effect enjoining, restraining
or prohibiting the completion of the transactions contemplated hereby and no
suit, action or proceeding shall have been instituted by a Governmental
Authority with at least a reasonable possibility of success

33



--------------------------------------------------------------------------------



 



seeking to enjoin, restrain, prohibit or otherwise challenge the transactions
contemplated by this Agreement, or that would be reasonably likely to prevent or
make illegal the consummation of the transactions contemplated by this
Agreement, and no Government Authority shall have notified Purchaser or Sellers
in writing that this Agreement or the consummation of the transactions
contemplated by this Agreement would in any manner constitute a violation of any
law, rule or regulation and that it intends to commence any suit, action, or
proceeding to restrain, enjoin or prohibit the transactions contemplated by this
Agreement.
     7.6 Laws. There shall not be any Law restraining, enjoining, or prohibiting
the consummation of the transaction contemplated by this Agreement.
     7.7 Consent to Assignment of GMAC Secured Credit Facility. Sellers shall
have received the consent of GMAC, LLC and Wells Fargo Bank, N.A. to the
assignment to, and assumption by, Purchaser of the GMAC Secured Credit Facility
hereunder.
     7.8 Consent to GMAC Revolving Credit Facility. Sellers shall have received
the consent of GMAC, LLC and Wells Fargo Bank, N.A. pursuant to the GMAC
Revolver Facility to the release of all Liens on any Transferred Asset.
     7.9 Fairness Opinion. Sellers shall have received a written opinion of a
nationally recognized investment banking, accounting or appraisal firm stating
that the transactions contemplated hereby are fair from a financial point of
view to Sellers.
ARTICLE 8.
SURVIVAL AND INDEMNIFICATION
     8.1 Survival. The representations and warranties of the parties hereto
contained herein shall survive the Closing for a period of 24 months, except
that (a) Tax Warranties in respect of a particular Tax shall survive until the
Tax Statute of Limitations Date for such Tax and (b) Title and Authorization
Warranties shall survive forever. Neither Purchaser nor any Seller shall have
any liability with respect to claims first asserted in connection with any
representation or warranty after the survival period specified therefor in this
Section 8.1.
     8.2 Indemnification by Seller. Subject to Section 8.4, Sellers agree to
indemnify Purchaser, its Affiliates and its officers, directors, employees,
successors and permitted assigns (the “Purchaser Indemnified Parties”) after the
Closing against and in respect of, and agree to hold the Purchaser Indemnified
Parties harmless from, any and all Losses imposed on, incurred by or suffered by
any Purchaser Indemnified Party arising out of or resulting from any of the
following:
          (a) any breach of or any inaccuracy in any representation or warranty
made by Sellers in this Agreement; provided, that Sellers shall not have any
liability under this Section 8.2(a) for any breach of or inaccuracy in any
representation or warranty unless (i) in the case of all representations and
warranties, except Tax Warranties and Title and Authorization Warranties, a
notice of the Purchaser Indemnified Party’s claim is given to Sellers not later
than 5:30 p.m. central time on the 24-month anniversary of the Closing Date,
(ii) in the case of Tax Warranties, a notice of the Purchaser Indemnified
Party’s claim is given to Sellers not later than

34



--------------------------------------------------------------------------------



 



5:30 p.m. central time on the Tax Statute of Limitations Date for the particular
Tax in question and (iii) in the case of Title and Authorization Warranties, a
notice of the Purchaser Indemnified Party’s claim is given to Sellers at any
time in the future promptly following discovery of such breach; provided, that
the failure of the Purchaser Indemnified Party to give such prompt written
notice shall not relieve Sellers of their obligations under this Article 8
except to the extent (if any) that Sellers have been prejudiced thereby;
          (b) any breach of or failure by (excluding any breach or inaccuracy
covered by Section 8.2(a) above) Sellers to perform any agreement, covenant,
obligation or undertaking of Sellers set out in this Agreement delivered at the
Closing; provided, that Sellers shall not have any liability under this
Section 8.2(b) for any breach or failure occurring on or prior to the Closing
Date unless a notice of the Purchaser Indemnified Party’s claim is given to
Sellers not later than 5:30 p.m. central time on the 24-month anniversary of the
Closing Date; or
          (c) the Excluded Obligations.
     8.3 Indemnification by Purchaser. Subject to Section 8.4, Purchaser agrees
to indemnify Sellers, their respective Affiliates and their respective officers,
directors, employees, successors and permitted assigns (the “Seller Indemnified
Parties”) after the Closing against and in respect of, and agree to hold the
Seller Indemnified Parties harmless from, any and all Losses asserted against,
imposed on, incurred by or suffered by any Seller Indemnified Party arising out
of or resulting from any of the following:
          (a) any breach of or any inaccuracy in any representation or warranty
made by Purchaser in this Agreement; provided, that Purchaser shall not have any
liability under this Section 8.3(a) for any breach of or inaccuracy in any
representation or warranty unless, (i) in the case of all representations and
warranties, except for Title and Authorization Warranties, a notice of the
Seller Indemnified Party’s claim is given to Purchaser not later than 5:30 p.m.
central time on the 24-month anniversary of the Closing Date and (ii) in the
case of Title and Authorization Warranties, a notice of the Seller Indemnified
Party’s claim is given to Purchaser at any time in the future;
          (b) any breach of or failure by (excluding any breach or inaccuracy
covered by Section 8.3(a) above) Purchaser to perform any agreement, covenant,
obligation or undertaking of Purchaser set out in this Agreement; provided, that
Purchaser shall not have any liability under this Section 8.3(b) for any breach
or failure occurring on or prior to the Closing, unless a notice of the Seller
Indemnified Party’s claim is given to Purchaser not later than 5:30 p.m. central
time on the 24-month anniversary of the Closing Date;
          (c) any event or condition occurring after the Closing Date with
respect to the Transferred Assets and the Assumed Obligations; or
          (d) the Assumed Obligations.
     8.4 Limitations on Liability. Notwithstanding any other provision of this
Agreement:
          (a) Other than for liability under Section 3.6, Section 8.2(b),
Section 8.2(c), Section 8.3, Section 8.9 or Article 9, for which, in each case,
this Section 8.4(a) shall not be

35



--------------------------------------------------------------------------------



 



applicable (with the effect that indemnification for any such Losses for any
such breach shall not be subject to this Section 8.4(a)), Sellers shall not have
any obligation to indemnify the Purchaser Indemnified Parties unless the
aggregate amount of Losses subject to indemnification pursuant to Section 8.2
shall exceed 1% of the Purchase Price (the “Basket Amount”), and once such
amount is exceeded, Sellers shall indemnify the Purchaser Indemnified Parties
for, and shall be liable for, the full amount of all Losses subject to
indemnification pursuant to Section 8.2 (subject to the other limitations on
indemnification expressly set forth in this Agreement), without reduction for
the Basket Amount.
          (b) Other than for liability under Section 3.6, Section 8.9 and
Article 9, or for breach of Sellers’ obligations to make any payment pursuant to
Section 2.6, in no event shall the aggregate liability of Sellers for Losses
incurred or suffered by the Purchaser Indemnified Parties exceed the amount
equal to 25% of the Purchase Price (the “Indemnification Cap”).
          (c) Other than for liability under Section 8.3(b), Section 8.3(c),
Section 8.3(d), Section 8.9 or Article 9, for which, in each case, this Section
8.4(c) shall not be applicable (with the effect that indemnification for any
such Losses for any such breach shall not be subject to this Section 8.4(c)),
Purchaser shall not have any obligation to indemnify the Seller Indemnified
Parties unless the aggregate amount of Losses subject to indemnification
pursuant to Section 8.3 shall exceed the Basket Amount, and once such amount is
exceeded, Purchaser shall indemnify the Seller Indemnified Parties for, and
shall be liable for, the full amount of all Losses subject to indemnification
pursuant to Section 8.3 (subject to the other limitations on indemnification
expressly set forth in this Agreement), without reduction for the Basket Amount.
          (d) Other than liability under Section 8.3(d), Section 8.9, or Article
9, or for breach of Purchaser’s obligations to make any payment pursuant to
Section 2.6, in no event shall the aggregate liability of Purchaser for Losses
incurred or suffered by the Seller Indemnified Parties exceed the
Indemnification Cap.
          (e) The sole and exclusive liability and responsibility of Sellers to
the Purchaser Indemnified Parties under or in connection with this Agreement or
the transactions contemplated hereby, other than the Transition Services
Agreement and the Employee Leasing Agreement (including for any breach of or
inaccuracy in any representation or warranty or for any breach of any covenant
or obligation), and the sole and exclusive remedy of the Purchaser Indemnified
Parties with respect to any of the foregoing, shall be as set forth in Article 8
and Article 9.
          (f) The sole and exclusive liability and responsibility of Purchaser
to the Seller Indemnified Parties under or in connection with this Agreement or
the transactions contemplated hereby, other than the Transition Services
Agreement and the Employee Leasing Agreement (including for any breach of or
inaccuracy in any representation or warranty or for any breach of any covenant
or obligation), and the sole and exclusive remedy of the Seller Indemnified
Parties with respect to any of the foregoing, shall be as set forth in Article 8
and Article 9 and Section 11.16.
          (g) The indemnification obligations of RFC Canada shall be limited to
any breach of or any inaccuracy in any representation or warranty made by RFC
Canada in this

36



--------------------------------------------------------------------------------



 



Agreement, any breach of or failure by (excluding any breach or inaccuracy
covered by Section 8.2(a) above) RFC Canada to perform any agreement, covenant,
obligation or undertaking of RFC Canada set out in this Agreement delivered at
the Closing, and the Excluded Obligations of RFC Canada, and in no event shall
RFC Canada have any liability or obligation hereunder, whether under a theory of
joint and several liability or otherwise, for any breach of or any inaccuracy in
any representation or warranty made by RFC in this Agreement, any breach of or
failure by (excluding any breach or inaccuracy covered by Section 8.2(a) above)
RFC to perform any agreement, covenant, obligation or undertaking of RFC set out
in this Agreement delivered at the Closing, or the Excluded Obligations of RFC.
     8.5 Claims. As promptly as is reasonably practicable after knowledge of a
claim for indemnification under this Agreement that does not involve a third
party claim, or the commencement of any suit, action or proceeding of the type
described in Section 8.6, becomes within the knowledge of Purchaser or Sellers,
as the case may be, the Indemnified Person shall give written notice to the
Indemnifying Person of such claim, which notice shall specify in reasonable
detail the nature of such claim and the estimated amount (if then susceptible to
estimation) that the Indemnified Person at the time plans to seek hereunder from
the Indemnifying Person, together with such reasonably available information (if
not already available to the Indemnifying Person) as may be necessary for the
Indemnifying Person to determine that the limitations in Section 8.4 have been
satisfied or do not apply; provided, that failure of the Indemnified Person to
give such notice of any such claim shall not release, waive or otherwise affect
the obligations under this Article 8 of the Indemnifying Person with respect
thereto except to the extent that it is materially prejudiced by the failure or
delay in giving such notice.
     8.6 Notice of Third Party Claims; Assumption of Defense. The Indemnified
Person shall give written notice (the “Initial Notice”) as promptly as is
reasonably practicable, but in any event no later than 10 Business Days after
receiving notice thereof, to the Indemnifying Person of the written assertion of
any claim, or the commencement of any suit, action or proceeding, by any Person
not a party hereto in respect of which indemnity is to be sought under this
Agreement (which notice shall specify in reasonable detail the nature of such
claim and the estimated amount (if then susceptible to estimation) that the
Indemnified Person at that time plans to seek hereunder from the Indemnifying
Person, together with such reasonably available information (if not already
available to the Indemnifying Person) as may be necessary for the Indemnifying
Person to determine that the limitations in Section 8.4 have been satisfied or
do not apply); provided, that failure of the Indemnified Person to give such
notice of any such claim or commencement shall not release, waive or otherwise
affect the obligations under this Article 8 of the Indemnifying Person with
respect thereto except to the extent that it is materially prejudiced by the
failure or delay in giving such notice. The Indemnifying Person may, at its own
expense, (a) participate in the defense of any such claim, suit, action or
proceeding and (b) upon notice to the Indemnified Person within 10 Business Days
after the receipt of the Initial Notice from the Indemnified Person of the
claim, suit, action or proceeding, assume the defense thereof with counsel of
its own choice reasonably acceptable to the Indemnified Person, and in the event
of such assumption, shall have the exclusive right, subject to compliance by the
Indemnifying Person with clauses (i) and (iii) of Section 8.7, to settle or
compromise such claim, suit, action or proceeding. If the Indemnifying Person
does not so elect to assume such defense in accordance with the terms of this
Section 8.6, the Indemnified Person may defend such claim, suit, action or

37



--------------------------------------------------------------------------------



 



proceeding in such manner as the Indemnified Person may deem appropriate,
including settling such claim or action or proceeding (after giving notice of
the same to the Indemnifying Person) on such terms as the Indemnified Person may
deem appropriate, and the Indemnifying Person shall assist and cooperate with
such defense in accordance with Section 5.4(c) and, if liable pursuant to this
Article 8, shall promptly indemnify the Indemnified Person in accordance with
the provisions of this Article 8. If the Indemnifying Person so assumes such
defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel separate from the
counsel employed by the Indemnifying Person; provided, that the expense of
separate counsel so employed shall be borne by the Indemnified Person unless
there exists actual or potential conflicting interests between the Indemnifying
Person and the Indemnified Person. Whether or not the Indemnifying Person
chooses to defend or prosecute any such claim, suit, action or proceeding, all
of the parties hereto shall cooperate in the defense or prosecution thereof.
     8.7 Settlement or Compromise. Any settlement or compromise made or caused
to be made by the Indemnified Person (unless the Indemnifying Person has the
exclusive right to settle or compromise under Section 8.6) or the Indemnifying
Person, as the case may be, of any such claim, suit, action or proceeding of the
kind referred to in Section 8.6 shall also be binding upon the Indemnifying
Person or the Indemnified Person, as the case may be, in the same manner as if a
final judgment or decree had been entered by a court of competent jurisdiction
in the amount of such settlement or compromise; provided, that (a) no
obligation, restriction or Loss shall be imposed on the Indemnified Person as a
result of any settlement or compromise without its prior written consent, which
consent shall not be unreasonably withheld or delayed, (b) if the Indemnifying
Person has assumed the defense of a claim, suit, action or proceeding pursuant
to Section 8.6, the Indemnified Person shall not compromise or settle such
claim, suit, action or proceeding without the prior written consent of the
Indemnifying Person, which consent shall not be unreasonably withheld or
delayed, and (c) such settlement shall not contain any finding or admission of
any violation of Law or any fault on the part of the Indemnified Person, and
shall not have any effect on any other claims that may be made by the
Indemnified Person against the third party bringing the claim, suit, action or
proceeding.
     8.8 Net Losses; Subrogation; Mitigation.
          (a) Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Person shall be
calculated after giving effect to (i) any insurance proceeds received by the
Indemnified Person (or any of its Affiliates) with respect to such Losses, but
only if the insurance premium relating to such proceeds has not been paid for by
the Indemnified Person, (ii) any Tax Benefit realized by the Indemnified Person
(or any of its Affiliates) arising from the facts or circumstances giving rise
to such Losses and from the payment of any amounts to the Indemnified Person (or
any of its Affiliates) on account of any Losses and (iii) any other recoveries
directly relating to such Loss obtained by the Indemnified Person (or any of its
Affiliates) from any other third party, less all Losses related to the pursuing
and receipt of such recoveries and any related recoveries. Each Indemnified
Person shall exercise commercially reasonable efforts to obtain such proceeds,
benefits and recoveries; provided, that no party shall be required to use such
efforts if they would be detrimental in any material respect to such party. If
any such net proceeds, benefits or recoveries are received by an Indemnified
Person (or any of its Affiliates) with respect to any Losses after an
Indemnifying

38



--------------------------------------------------------------------------------



 



Person has made a payment to the Indemnified Person with respect thereto, the
Indemnified Person (or such Affiliate) shall pay to the Indemnifying Person the
amount of such net proceeds, benefits or recoveries (up to the amount of the
Indemnifying Person’s payment).
          (b) Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person shall, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any insurance company or any other third party from which the Indemnified Person
(and its Affiliates) has contractual indemnity rights, in respect of the Losses
to which such payment relates. Such Indemnified Person (and its Affiliates) and
Indemnifying Person shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights.
          (c) Purchaser and Sellers shall use commercially reasonable efforts to
mitigate any Losses, whether by asserting claims against a third party or by
otherwise qualifying for a benefit that would reduce or eliminate an indemnified
matter; provided, that no party shall be required to use such efforts if they
would be detrimental in any material respect to such party.
     8.9 Special Rule for Fraud. Notwithstanding anything in this Article 8 or
elsewhere in this Agreement to the contrary, in the event of a breach of a
representation or warranty by any party to this Agreement that constitutes
fraud, the representation or warranty that has been breached will survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (regardless of any investigation made by any
party to this Agreement or on its behalf) and will continue in full force and
effect for perpetuity, and any Losses from any such breach shall not be subject
to the indemnification basket, cap or other limitations contained in this
Article 8.
ARTICLE 9.
TAX MATTERS
     9.1 Transfer Taxes. All excise, goods and services, sales (including bulk
sales), use, value added, registration, recording, documentary, conveyancing,
property, and transfer taxes incurred with the transactions contemplated by this
Agreement (“Transfer Taxes”) shall be borne equally (50/50) by Purchaser and
Sellers. Sellers and Purchaser shall cooperate to timely prepare, and Sellers
shall file or cause to be filed any returns or other filings relating to such
Transfer Taxes (unless Purchaser is required by applicable Law to file the
return), including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes. With respect to any such returns or filings
required to be filed by Sellers, Sellers shall provide Purchaser with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax.
     9.2 Liability for Taxes and Related Matters.
          (a) Sellers shall prepare or cause to be prepared all Tax Returns
relating to the Transferred Assets for periods ending on or prior to the Closing
Date.
          (b) Purchaser shall prepare and file all Tax Returns relating to all
real property Taxes, personal property Taxes or similar ad valorem obligations
levied with respect to the

39



--------------------------------------------------------------------------------



 



Transferred Assets for any taxable period beginning on or before and ending
after the Closing Date (a “Straddle Period,” and such Taxes, “Straddle Period
Taxes”), whether imposed or assessed before or after the Closing Date. The
liability for payment of each such Straddle Period Tax shall be pro-rated
between Purchaser and Sellers at the Closing Date based on 100% of the amount of
such Straddle Period Tax imposed for the prior taxable period. The portion of
each such Straddle Period Tax that is allocable to Sellers shall be the product
of (i) 100% of the amount of such tax for the prior taxable period and (ii) a
fraction, the numerator of which is the number of days in the Tax period ending
on the Closing Date and the denominator of which is the number of days in the
entire Tax period. The amount of Tax allocable to Sellers pursuant to this
Section 9.2(b) shall be withheld from the Purchase Price, and Purchaser shall be
responsible for remitting all Straddle Period Taxes to the appropriate taxing
authority when due.
          (c) Cooperation. Purchaser and Sellers agree to furnish or cause their
Affiliates to furnish to each other upon request, as promptly as practicable,
such information and assistance relating to the Transferred Assets (including
access to books and records) as is reasonably necessary for the filing of all
Tax Returns and other Tax filings, the making of any election related to Taxes,
the preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return. Purchaser
and Sellers shall cooperate, or cause their Affiliates to cooperate, with each
other in the conduct of any audit or other proceeding related to Taxes and each
shall execute and deliver such other documents as are necessary to carry out the
intent of this Section 9.2. Purchaser and Sellers shall provide, or cause their
Affiliates to provide, timely notice to each other in writing of any pending or
threatened Tax audits, assessments or litigation with respect to the Transferred
Assets or the Business for any taxable period for which the other party may have
liability under this Agreement. Purchaser and Sellers shall furnish, or cause
their respective Affiliates to furnish, to each other copies of all
correspondence received from any taxing authority in connection with any Tax
audit or information request with respect to any taxable period for which the
other party or its Affiliates may have liability under this Agreement.
     9.3 Purchase Price Adjustment; Tax Benefits. Except as otherwise required
by applicable Law, the parties agree that any indemnity payments hereunder shall
be treated as an adjustment to the Purchase Price for income Tax purposes. The
amount of Taxes for which indemnification is provided hereunder shall be
increased to take account of any Tax cost incurred (including any loss of
deduction) by the indemnified party as a result of the receipt of such indemnity
payments.
     9.4 Allocation of Purchase Price. Within 60 days after the Closing Date,
Purchaser shall deliver to Sellers a schedule allocating the Purchase Price and
Assumed Obligations among the Transferred Assets in accordance with section 1060
of the Code and the regulations thereunder (the “Allocation Schedule”). The
Allocation Schedule shall include a breakdown by Governmental Authority and
shall in all other material respects contain sufficient detail to enable
Purchaser and Sellers to determine Taxes applicable to the transactions
contemplated by this Agreement. Sellers have 30 days from the date of receipt of
the Allocation Schedule to notify Purchaser in writing that Sellers dispute one
or more items reflected on the Allocation Schedule as having no reasonable basis
for the allocation set forth in the Allocation Schedule, which notice shall
include a detailed explanation of the basis for the dispute. If Sellers do not
provide such notice to Purchaser, Sellers shall be deemed to have accepted the
Allocation Schedule as

40



--------------------------------------------------------------------------------



 



submitted by Purchaser. If Sellers do provide such notice, Sellers and Purchaser
shall negotiate in good faith to resolve such dispute. If Sellers and Purchaser
fail to resolve any such dispute within 30 days of Purchaser’s receipt of
Sellers’ notice, the Arbitrating Accounting Firm shall be engaged for resolution
of the dispute with respect to the allocation of the Purchase Price and Assumed
Obligations to the extent such allocation is in dispute. The determination of
the Arbitrating Accounting Firm shall be final and binding on all parties. The
parties agree not to take any position inconsistent with the Allocation Schedule
for Tax reporting purposes. The fees and expenses of the Arbitrating Accounting
Firm in connection with the resolution of any dispute shall be paid equally by
Purchaser and Sellers.
     9.5 Bulk Sales. Purchaser hereby waives compliance with the provisions of
the bulk sales legislation of each jurisdiction in which any of the Transferred
Assets are located.
ARTICLE 10.
TERMINATION
     10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date:
          (a) by mutual written consent of Sellers and Purchaser;
          (b) by either Sellers or Purchaser if the transactions contemplated by
this Agreement shall not have been consummated on or before July 31, 2008 (the
“Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 10.1(b) shall not be available to (i) Sellers, if
either Seller’s failure to fulfill any of its obligations under this Agreement
or violation or breach of any covenant, agreement, representation or warranty
contained in this Agreement has been the cause of, or has resulted in, the
failure of the Closing to occur on or before such date, or (ii) Purchaser, if
Purchaser’s failure to fulfill any of its obligations under this Agreement or
violation or breach of any covenant, agreement, representation or warranty
contained in this Agreement has been the cause of, or has resulted in, the
failure of the Closing to occur on or before such date;
          (c) by either Sellers or Purchaser if any court of competent
jurisdiction shall have issued an order, judgment or decree permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such governmental order shall have become final and
nonappealable;
          (d) by Purchaser, if there has been a violation or breach by Sellers
of any covenant, agreement, representation or warranty contained in this
Agreement which has rendered the satisfaction of any condition to the
obligations of Purchaser impossible and such violation or breach has not been
cured by Sellers within ten Business Days after Purchaser delivers to Sellers a
written notice of such violation or breach; and
          (e) by Sellers, if there has been a violation or breach by Purchaser
or any covenant, agreement, representation or warranty contained in this
Agreement which has rendered the satisfaction of any condition to the
obligations of Sellers impossible and such violation or

41



--------------------------------------------------------------------------------



 



breach has not been cured by Purchaser within ten Business Days after Sellers
deliver to Purchaser a written notice of such violation or breach.
     10.2 Procedure and Effect of Termination. In the event of termination of
this Agreement and abandonment of the transactions contemplated by this
Agreement by either or both of the parties pursuant to Section 10.1, written
notice thereof shall forthwith be given by the terminating party to the other
party and this Agreement shall terminate and the transactions contemplated by
this Agreement shall be abandoned, without further action by any of the parties
hereto; provided, however, that (a) Article 11 shall survive the termination of
this Agreement and (b) no such termination shall relieve any party from any
Losses arising out of any breach of this Agreement by a party that occurs upon
or prior to the termination of this Agreement.
     10.3 Return of Deposit Amount. If this Agreement is validly terminated in
accordance with Section 10.1, Sellers shall, within ten Business Days of such
termination, deliver to Purchaser, by wire transfer of immediately available
funds, the Deposit Amount.
ARTICLE 11.
MISCELLANEOUS
     11.1 Expenses. Each party hereto shall bear its own expenses with respect
to this transaction.
     11.2 Amendment. This Agreement may be amended, modified or supplemented
only in writing signed by each of the parties hereto.
     11.3 Notices. Any written notice to be given hereunder shall be deemed
given: (a) when received if given in person or by nationally recognized courier;
(b) on the date of transmission if sent by telecopy, e-mail or other wire
transmission (receipt confirmed); (c) three Business Days after being deposited
in the US mail, certified or registered mail, postage prepaid; and (d) if sent
by an internationally recognized overnight delivery service, the second Business
Day following the date given to such overnight delivery service (specified for
overnight delivery and receipt confirmed). All notices shall be addressed as
follows:

42



--------------------------------------------------------------------------------



 



     If to any Seller, addressed as follows:
Residential Funding Company, LLC
c/o Residential Capital, LLC
One Meridian Crossings, Suite 100
Minneapolis, Minnesota 55423
Attn: General Counsel
Telephone: (952) 857-6415
Facsimile: (952) 352-0586
     With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
PO Box 636
Wilmington, Delaware 19899-0636
Attn: Allison Land and Richard West
Telephone: (312) 651-3180
Facsimile: (888) 329-3021
     If to Purchaser, addressed as follows:
GMAC Commercial Finance LLC
1290 Avenue of the Americas
3rd Floor
New York, NY 10104
Attn: General Counsel
Telephone: (212) 884-7272
Facsimile: (212) 884-7372
with a copy to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606
Attention: Elizabeth A. Raymond, Esq.
Telephone: (312) 701-7322
Facsimile: (312) 701-7711
     11.4 Waivers. The failure of a party to require performance of any
provision hereof shall not affect its right at a later time to enforce the same.
No waiver by a party of any term, covenant, representation or warranty contained
herein shall be effective unless in writing. No such waiver in any one instance
shall be deemed a further or continuing waiver of any such term, covenant,
representation or warranty in any other instance.

43



--------------------------------------------------------------------------------



 



     11.5 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     11.6 Headings. The headings preceding the text of Articles and Sections of
this Agreement and the Schedules and Exhibits thereto are for convenience only
and shall not be deemed part of this Agreement.
     11.7 Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.
     11.8 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns;
provided, that no assignment of either party’s rights or obligations may be made
without the written consent of the other party, which consent shall not be
unreasonably withheld or delayed, other than (i) an assignment to an Affiliate
of either party, including in connection with any financing transactions entered
into by Purchaser or (ii) an assignment by Purchaser to any subsequent purchaser
of the Business or all or substantially all of the Transferred Assets.
     11.9 No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and, solely with respect to Article 8 and Article 9, any
Indemnified Person hereunder, and, except as aforesaid, no provision of this
Agreement shall be deemed to confer any remedy, claim or right upon any third
party, including any employee or former employee of Sellers or any participant
or beneficiary in any benefit plan, program or arrangement.
     11.10 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY SUCH PARTY
AGAINST THE OTHER IN CONNECTION WITH OR ARISING FROM THIS AGREEMENT.
     11.11 Schedules. Neither the specification of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to imply that such amount, or
higher or lower amounts, or the item so included or other items, are or are not
material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in any Schedule is or is not material for purposes of this Agreement.
Unless this Agreement specifically provides otherwise, neither the specification
of any item or matter in any representation or warranty contained in this
Agreement nor the inclusion of any specific item in any Schedule hereto is
intended to imply that such item or matter, or other items or matters, are or
are not in the ordinary course of business, and no party shall use the fact of
the setting forth or the inclusion of any such item or matter in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described herein or included in any Schedule is or is not in the ordinary course
of business for purposes of this Agreement.

44



--------------------------------------------------------------------------------



 



     11.12 Incorporation. The respective Schedules, Exhibits and Appendices
attached hereto and referred to herein are incorporated into and form a part of
this Agreement.
     11.13 Complete Agreement. This Agreement constitutes the complete agreement
of the parties with respect to the subject matter hereof and supersede all prior
discussions, negotiations and understandings.
     11.14 Disclaimer. Sellers disclaim any representations or warranties except
as specifically set forth in this Agreement (or any agreement or document
referred to in this Agreement or delivered in connection with the transactions
contemplated by this Agreement).
     11.15 Public Announcements. Sellers and Purchaser each agree that they and
their Affiliates shall not issue any press release or otherwise make any public
statement or respond to any media inquiry with respect to this Agreement or the
transactions contemplated hereby without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, except as may be
required by Law or by any stock exchanges having jurisdiction over Sellers,
Purchaser or their Affiliates.
     11.16 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any party fails to consummate the
transactions contemplated hereby in accordance with the terms of this Agreement
and that the parties shall be entitled to specific performance in such event, in
addition to any other remedy at law or in equity.
     11.17 Further Assurances. At any time and from time to time after the
Closing, at Purchaser’s reasonable request and without further consideration,
each Seller shall execute and deliver, and cause its Affiliates, as appropriate,
to execute and deliver, such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such further actions as Purchaser may
reasonably deem necessary or desirable in order to more effectively transfer,
convey and assign to Purchaser (or any successor or permitted assign of
Purchaser), and to confirm Purchaser’s (and any such successor’s and assign’s)
title to the Transferred Assets, to put Purchaser (and any such successor and
assign) in actual possession and operating control thereof and to assist
Purchaser (and any such successors and assigns) in exercising all rights, title
and interests with respect thereto.

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered on July 2, 2008.

         
 
  RESIDENTIAL FUNDING COMPANY, LLC    
 
       
 
  By: /s/ James N. Young    
 
  Name: James N. Young    
 
  Title: Chief Financial Officer    
 
       
 
  GMAC RESIDENTIAL FUNDING OF CANADA LIMITED    
 
       
 
  By: /s/ Barry Dunleavy    
 
  Name: Barry Dunleavy    
 
  Title:    
 
       
 
  GMAC COMMERCIAL FINANCE LLC    
 
       
 
  By: /s/ W.C. Hall Jr.    
 
  Name: W.C. Hall Jr.    
 
  Title: President    

46



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into
as of this ___ day of July, 2008 between Residential Funding Company, LLC, a
Delaware limited liability company (“RFC”), GMAC RESIDENTIAL FUNDING OF CANADA
LIMITED, a corporation organized under the laws of Canada (“RFC Canada” and,
together with RFC, “Assignors”) and GMAC COMMERCIAL FINANCE LLC, a Delaware
limited liability company (“Assignee”).
     WHEREAS, Assignors and Assignee have entered into that certain Asset
Purchase Agreement dated as of July 2, 2008 (the “Purchase Agreement”), pursuant
to which Assignors are selling, assigning and transferring to Assignee, and
Assignee is purchasing and taking assignment and delivery from Assignors of,
substantially all of the assets and certain of the related liabilities of
ResCap’s resort finance business, pursuant to which Assignors finance third
party timeshare developers by extending loans to such developers to fund the
acquisition of an existing timeshare project or construction or conversion of a
property to a timeshare project, or by extending loans directly to such
developers secured by the consumer loans arising from the sale of timeshare
intervals or vacation club memberships at each developer’s timeshare project or
vacation club; and
     WHEREAS, all capitalized terms used in this Agreement, unless otherwise
defined herein, shall have the meaning assigned to them in the Purchase
Agreement.
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, Assignors and Assignee agree as follows:
     1. Assignment of Transferred Assets by Assignors. Subject to the terms and
conditions of the Purchase Agreement, Assignors hereby sell, transfer, convey,
assign and deliver to Assignee, and Assignee hereby takes assignment from
Assignors of, all of Assignors’ right, title and interest in and to the
Transferred Assets under Sections 2.1 and 2.2 of the Purchase Agreement.
     2. Assumption of Obligations from Assignors. Assignee hereby assumes, and
agrees to pay, perform, fulfill and discharge when due, all obligations and
liabilities arising under the Assumed Obligations.
     3. Purchase Agreement. Nothing in this Agreement shall in any way
supersede, modify, replace, amend, rescind, waive, narrow or broaden any
provision set forth in the Purchase Agreement (including, without limitation,
all representations, warranties, covenants, conditions and agreements therein
contained) or any of the rights, remedies or obligations arising therefrom, it
being understood that Assignors make no representations or warranties with
respect to the Transferred Assets being assigned and assumed hereunder except
for those representations and warranties specifically made in the Purchase
Agreement.

47



--------------------------------------------------------------------------------



 



     4. Further Assurances. Upon the reasonable request of Assignee, Assignors
shall on and after the date hereof execute and deliver, and cause to be executed
and delivered, to Assignee such deeds, assignments and other instruments as may
be reasonably requested by Assignee and are required to effectuate completely
the transfer and assignment to Assignee of Assignors’ right, title and interest
in and to the Transferred Assets, and to otherwise carry out the purposes of the
Purchase Agreement.
     5. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
Person other than the parties hereto and their respective permitted successors
and assigns, any remedy or claim under or by reason of this Agreement or any
term, covenant or condition hereof, and all the terms, covenants, conditions and
agreements contained in this instrument shall be for the sole and exclusive
benefit of the parties hereto and their permitted successors and assigns.
     6. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES, OF THE STATE OF DELAWARE.
     7. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[signature page follows]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC RESIDENTIAL FUNDING OF CANADA LIMITED
      By:         Name:         Title:        

            GMAC COMMERCIAL FINANCE LLC
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B
BILL OF SALE
     This BILL OF SALE (this “Bill of Sale”) is made as of this ___day of
July, 2008 by RESIDENTIAL FUNDING COMPANY, LLC, a Delaware limited liability
company (“RFC”), and GMAC RESIDENTIAL FUNDING OF CANADA LIMITED, a corporation
organized under the laws of Canada (“RFC Canada” and, together with RFC,
“Sellers”) in favor of GMAC COMMERCIAL FINANCE LLC, a Delaware limited liability
company (“Purchaser”).
     WHEREAS, Sellers and Purchaser have entered into that certain Asset
Purchase Agreement dated as of July 2, 2008 (the “Purchase Agreement”), pursuant
to which Sellers are selling, assigning and transferring to Assignee, and
Assignee is purchasing and taking assignment and delivery from Assignor of,
substantially all of the assets and certain of the related liabilities of
ResCap’s resort finance business, pursuant to which Sellers finance third party
timeshare developers by extending loans to such developers to fund the
acquisition of an existing timeshare project or construction or conversion of a
property to a timeshare project, or by extending loans directly to such
developers secured by the consumer loans arising from the sale of timeshare
intervals or vacation club memberships at each developer’s timeshare project or
vacation club; and
     WHEREAS, capitalized terms used, but not defined, herein shall have the
respective meanings assigned to them in the Purchase Agreement.
     8. Pursuant to Sections 2.1 and 2.2 of the Purchase Agreement, and to
Section 4 hereof, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers, intending to be legally
bound, do hereby sell, convey, assign, transfer and deliver to Purchaser all of
Sellers’ right, title and interest in and to the Transferred Assets.
     9. Upon the reasonable request of Purchaser, Sellers shall on and after the
date hereof execute and deliver, and cause to be executed and delivered, to
Purchaser such deeds, assignments and other instruments as may be reasonably
requested by Purchaser and are required to effectuate completely the transfer
and assignment to Purchaser of Sellers’ right, title and interest in and to the
Transferred Assets, and to otherwise carry out the purposes of the Purchase
Agreement.
     10. Nothing in this Bill of Sale, express or implied, is intended or shall
be construed to confer upon, or give to, any Person other than the parties
hereto and their respective permitted successors and assigns, any remedy or
claim under or by reason of this Bill of Sale or any term, covenant or condition
hereof, and all the terms, covenants, conditions and agreements contained in
this instrument shall be for the sole and exclusive benefit of the parties
hereto and their permitted successors and assigns.
     11. Nothing in this Bill of Sale shall in any way supersede, modify,
replace, amend, rescind, waive, narrow or broaden any provision set forth in the
Purchase Agreement (including, without limitation, all representations,
warranties, covenants, conditions and agreements therein contained) or any of
the rights, remedies or obligations arising therefrom, it being understood

2



--------------------------------------------------------------------------------



 



that Sellers make no representations or warranties with respect to the
Transferred Assets being sold, conveyed, assigned, transferred and delivered
hereunder except for those representations and warranties specifically made in
the Purchase Agreement.
     12. THIS BILL OF SALE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL), AND NOT THE
CONFLICT OF LAWS PRINCIPLES, OF THE STATE OF DELAWARE.
     13. This Bill of Sale may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
executed and delivered as of the date first above written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC RESIDENTIAL FUNDING OF CANADA LIMITED
      By:         Name:         Title:      

4



--------------------------------------------------------------------------------



 



         

EXHIBIT C
TRANSITION SERVICES AGREEMENT
     This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
July ___, 2008 (the “Effective Date”), between RESIDENTIAL FUNDING COMPANY, LLC,
a Delaware limited liability company (“RFC”), GMAC RESIDENTIAL FUNDING OF CANADA
LIMITED, a corporation organized under the laws of Canada (“RFC Canada”) (RFC
and RFC Canada are collectively referred to as “Sellers”) and GMAC COMMERCIAL
FINANCE LLC, a Delaware limited liability company (“Purchaser”). All capitalized
terms used in this Agreement but not defined herein shall have the meanings
assigned to them in the Purchase Agreement (as defined below).
     WHEREAS, pursuant to and on the terms and conditions contained in that
certain Asset Purchase Agreement dated as of July 2, 2008 (the “Purchase
Agreement”), between Sellers and Purchaser, Sellers are selling, assigning and
transferring to Purchaser, and Purchaser is purchasing and taking assignment and
delivery from Sellers of, substantially all of the assets and certain of the
liabilities of the resort finance business of Sellers pursuant to which Sellers
finance third party timeshare developers by extending loans to such developers
to fund the acquisition of an existing timeshare project or construction or
conversion of a property to a timeshare project, or by extending loans directly
to such developers secured by the consumer loans arising from the sale of
timeshare intervals or vacation club memberships at each developer’s timeshare
project or vacation club (the “Business”);
     WHEREAS, Sellers presently provide, directly or indirectly, certain
services to the Business, and the parties agree that, during the term of this
Agreement, Sellers shall continue to render to Purchaser certain services
pursuant to the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
herein contained, Sellers and Purchaser agree as follows:
ARTICLE 12.
SERVICES PROVIDED
     Services. Sellers shall provide, or shall cause their Affiliates or a third
party service provider (such third party service providers, “Providers”) to
provide to Purchaser the services set forth on Schedule A hereto (collectively,
the “Services”). The Services shall be provided in accordance with the terms,
limitations and conditions set forth in this Agreement. Unless otherwise agreed
to by the parties in writing, Sellers shall perform the Services with
substantially the same degree of care and diligence and using substantially the
same business procedures and policies, standards of care and internal controls,
including loss prevention controls, as those used by Sellers in providing the
Services to the Business prior to the Closing. The parties do not intend this
Agreement to change, in any material respect, the type, quantity, quality,
timeliness or manner of performance of any Services from those provided prior to
the Closing. Further, the Services, to the extent outside the ordinary course of
the Services provided hereunder, shall be rendered pursuant to a written request
made from time to time by Purchaser.

5



--------------------------------------------------------------------------------



 



     Term. Sellers shall provide the Services to Purchaser commencing on the
Effective Date and continuing for the period(s) of time specified in Schedule A,
subject to earlier termination under Section 5.01.
     Use of Services. Purchaser shall use the Services for substantially the
same purposes and in substantially the same manner as the Business used such
Services prior to the Closing.
     Personnel. All employees of Sellers and their Affiliates and those of any
Providers hired by Sellers (excluding any employees of Sellers and their
Affiliates hired by Purchaser after termination of the Employee Leasing
Agreement) (“RFC Personnel”) will remain employees of Sellers, their Affiliates
and Providers, as applicable, and shall not be considered employees of
Purchaser. Sellers, their Affiliates and the applicable Providers shall be
solely responsible for (i) all salaries, benefits and other compensation or
payments to RFC Personnel (including subcontractors), (ii) making all deductions
and withholdings from its employees’ salaries and other compensation and
(iii) the payment of all contributions, taxes and assessments applicable to its
employees.
     Access.
     (a) Purchaser agrees to provide Sellers with all information reasonably
requested by Sellers in order to provide the Services required pursuant to this
Agreement. Sellers shall treat all such information as Confidential Information
(as defined below). If Sellers or any of their Affiliates is given or gain
access, including unintentional or accidental access, to any of Purchaser’s
computer or electronic systems or data storage, due, directly or indirectly, to
Sellers’ rendering of the Services, Sellers shall limit such access and use
solely to the performance of the Services and will not attempt to access such
computer system, electronic files, software or other electronic services other
than those specifically required to perform the Services. Sellers shall
(i) limit such access to RFC Personnel who have an express requirement to have
such access in connection with this Agreement, and (ii) follow all reasonable
security rules and procedures of Purchaser for use of Purchaser’s electronic
resources (provided that Purchaser has informed Sellers of such rules and
procedures and all changes thereto). All use of identification numbers and
passwords disclosed, unintentional or otherwise, to Sellers or their Affiliates
and any information obtained by Sellers or their Affiliates, regardless of the
means, as a result of Sellers’ access to, and use of, Purchaser’s computer and
electronic storage systems shall be deemed to be, and shall be treated as,
Confidential Information (as defined below).
     (b) If Purchaser or any of its Affiliates is given or gains access,
including unintentional or accidental access, to Sellers’, or any of their
Affiliates’ or other Persons who receive any Services from Sellers’ computer or
electronic systems or data storage, due, directly or indirectly, to Sellers’
rendering of the Services, Purchaser shall limit such access and use solely to
the use of the Services and will not attempt to access such computer system,
electronic files, software or other electronic services other than as allowed
and necessary for the use of the Services. Purchaser shall (i) limit such access
to the employees of Purchaser with an express requirement to have such access in
connection with this Agreement, and (ii) follow all reasonable security rules
and procedures of Sellers for use of Sellers’ electronic resources (provided
that Sellers have

6



--------------------------------------------------------------------------------



 



informed Purchaser of such rules and procedures and all changes thereto). All
use of identification numbers and passwords disclosed, unintentional or
otherwise, to Purchaser or its Affiliates and any information obtained by
Purchaser or its Affiliates, regardless of the means, as a result of Purchaser’s
access to, and use of, Sellers’ computer and electronic storage systems shall be
deemed to be, and shall be treated as, Confidential Information (as defined
below).
Compliance.
     (c) Purchaser will use commercially reasonable efforts to ensure that all
employees, agents or other individuals associated with Purchaser, while at
Sellers’ facilities, (i) comply with the personnel, operational, safety and
security procedures, policies, rules, and regulations applicable to Sellers’
employees and agents (provided that Sellers have informed Purchaser of such
procedures, policies, rules, and regulations and all changes thereto),
(ii) comply with the reasonable requests of RFC Personnel pertaining to personal
and professional conduct and (iii) otherwise conduct themselves in a
professional and businesslike manner.
     (d) Sellers will, and will cause their Affiliates and Providers to, use
commercially reasonable efforts to ensure that all employees, agents or other
individuals associated with Sellers or such Affiliates or Providers while at
Purchaser’s facilities, (i) comply with the personnel, operational, safety and
security procedures, policies, rules, and regulations applicable to Purchaser’s
employees and agents (provided that Purchaser has informed Sellers of such
procedures, policies, rules, and regulations and all changes thereto),
(ii) comply with the reasonable requests of Purchaser pertaining to personal and
professional conduct and (iii) otherwise conduct themselves in a professional
and businesslike manner.
ARTICLE 13.
PAYMENT
     Fees. Sellers shall invoice Purchaser on a monthly basis in arrears in
accordance with Schedule A for all Services it provided during such month and
Purchaser shall make payment to Sellers within 30 days of receipt of such
invoice.
ARTICLE 14.
PERFORMANCE OF SERVICES
     Performance of Services. Sellers will, or will cause their Affiliates and
Providers to, use commercially reasonable efforts to perform the Services (i) as
described in Section 1.1 and (ii) using RFC Personnel, to the extent then
available and then still employed or hired by Sellers, that are familiar with
the technology, process and procedures used to deliver the Services in
accordance with Sellers’ past practices, customs, ways and means for providing
Services to the Business prior to Closing.
     DISCLAIMER. PURCHASER ACKNOWLEDGES THAT SELLERS ARE PROVIDING THE SERVICES
AS AN ACCOMMODATION TO PURCHASER’S TRANSITION FOLLOWING THE CONSUMMATION OF THE
TRANSACTIONS

7



--------------------------------------------------------------------------------



 



CONTEMPLATED BY THE PURCHASE AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLERS DISCLAIM ALL WARRANTIES AND GUARANTEES WITH RESPECT TO THE
SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE. SELLERS DO NOT MAKE ANY WARRANTY THAT ANY
SERVICE COMPLIES WITH ANY LAW, DOMESTIC OR FOREIGN.
     Further, nothing in this Agreement shall be construed as (i) an assumption
by Sellers of any obligation to increase Purchaser’s sales or profits or
otherwise to guarantee the business success of Purchaser’s operation of the
Business, (ii) an assumption by either party of any financial obligations of the
other party, (iii) the creation of any relationship of employment with any
employee of Purchaser and any RFC Personnel, including any of their Affiliates,
or (iv) the delegation of any of Purchaser’s functions or authority to Sellers,
it being understood that Sellers will, when so requested, make recommendations
and offer advice pursuant thereto; provided that each and every decision with
respect thereto shall be, and remain, dependent upon appropriate action of
Purchaser’s authorized officers.
ARTICLE 15.
COVENANTS
     Mutual Cooperation. Sellers and Purchaser shall reasonably cooperate with
each other in connection with the performance of any Service provided under this
Agreement, including developing reasonable procedures necessary with respect to
information sharing, transfer of data and similar matters. Purchaser shall
provide Sellers with current information concerning its transition plans on a
regular basis and Sellers shall provide Purchaser with such information as is
reasonably necessary to assist Purchaser with such transition. Sellers shall use
commercially reasonable efforts to maintain staffing at levels capable of
delivering Services in a timely manner, consistent with past practice.
     Title to Data. Except as otherwise provided in this Agreement or the
Purchase Agreement, each party acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any Intellectual
Property that is owned or licensed by the other party by reason of the Services
provided under this Agreement.
     Continued Performance. Each party agrees that it will, unless otherwise
directed by the other party, continue performing its obligations under this
Agreement while any dispute is being resolved, unless and until this Agreement
expires or is terminated in accordance with its terms.
     Confidentiality. Each party acknowledges that in the performance of such
party’s obligations under this Agreement, it may come into possession of certain
confidential and proprietary information relating to the business of the other
party or its Affiliates (collectively, the “Confidential Information”). Each
party, on behalf of itself and its employees and agents, warrants and guarantees
that it will use all reasonable means to safeguard and maintain the
confidentiality of the Confidential Information and will use the Confidential
Information only in fulfilling its obligations and exercising its rights under
this Agreement and neither party will disclose any of the Confidential
Information of the other party to any third party without the other party’s
prior written consent, except that Confidential Information may be disclosed
(a) to

8



--------------------------------------------------------------------------------



 



the extent requested by any regulatory authority, (b) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(c) in connection with the exercise of any remedies under this Agreement or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights under this Agreement, (d) to the extent such Confidential Information
becomes publicly available other than as a result of a breach of this Section
4.04 or (e) to the extent such Confidential Information becomes available to a
third party from a source other than Purchaser or Sellers that is not subject to
any confidentiality restrictions, as applicable. If either party becomes legally
compelled by law, process or order of any court, governmental agency or
otherwise to disclose any Confidential Information, such party shall give the
other party prompt notice thereof to permit such other party to seek a
protective order or to take other appropriate action. A party will be relieved
of its confidentiality obligations under this Section 4.04 only to the extent
that, in the opinion of reputable legal counsel, it becomes legally compelled to
disclose Confidential Information, subject to protective orders or other
restrictions imposed on or granted by the court, governmental agency or other
entity receiving the Confidential Information.
ARTICLE 16.
DEFAULTS AND REMEDIES
     Termination. Purchaser may terminate the Services, in whole or in part,
upon 30 days’ prior written notice to Sellers. No such termination shall affect
the obligation of the Purchaser to pay to Sellers any amounts payable under this
Agreement.
     Defaults. A party shall be deemed to be in default (“Default”) under this
Agreement upon the occurrence of any one or more of the following events with
respect to it:
     (a) Failure by Purchaser to make any payment set forth in Section 2.01 when
due under this Agreement if such failure continues for five days after receipt
of written notice thereof from Sellers; or
     (b) Failure by either party to perform in all material respects or observe
any obligation or condition of this Agreement to be performed or observed by
such party if such failure continues for five days after receipt of written
notice thereof is given by the other party.
     Remedies; Exculpation. Following the occurrence of a Default by one party,
the other party may, at such party’s option, terminate or suspend its
obligations under this Agreement. In addition, such party may pursue any other
remedy provided in this Agreement or otherwise available to it under applicable
law or in equity, including specific performance, provided, however, that in no
event shall Sellers become liable under this Agreement for amounts, in the
aggregate, that exceed the amounts paid to Sellers for the provision of Services
under this Agreement, except with respect to Sellers’ fraud, willful misconduct
or gross negligence.
     Limitations on Liability.
     (c) EACH PARTY EXPLICITLY AGREES THAT SELLERS SHALL HAVE NO LIABILITY UNDER
THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH THE SERVICES OTHER THAN DAMAGES
TO THE

9



--------------------------------------------------------------------------------



 



EXTENT ARISING FROM A SELLERS’ FRAUD, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. IN
NO EVENT SHALL SELLERS BE LIABLE TO PURCHASER OR ITS AFFILIATES OR ANY OTHER
PERSON OR ENTITY BY REASON OF THIS AGREEMENT FOR INDIRECT, CONSEQUENTIAL OR
INCIDENTAL DAMAGES OF ANY KIND OR NATURE, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS OR DAMAGE TO OR LOSS OF USE OF ANY PROPERTY, ANY INTERRUPTION OR LOSS OF
SERVICE OR ANY LOSS OF BUSINESS.
     (d) Purchaser shall not have any liability under this Agreement for
damages, losses or expenses suffered by Sellers or their Affiliates as a result
of the performance or non-performance of such party’s obligations hereunder,
unless such damages, losses or expenses are caused by or arise out of the fraud,
willful misconduct or gross negligence of Purchaser. In no event shall Purchaser
have any liability to Sellers or their Affiliates for indirect, incidental or
consequential damages.
     Effect of Termination. Upon termination of this Agreement pursuant to
Section 5.01, the following terms shall apply:
     (e) Except as set forth in this Section 5.05, the rights and obligations of
each party under this Agreement shall terminate;
     (f) The rights and obligations of the parties under Section 3.02
(Disclaimer), Section 4.02 (Title to Data), Section 4.04 (Confidentiality),
Section 5.03 (Remedies; Exculpation) and Article VI (as such Article pertains to
such surviving Sections) shall survive the termination of this Agreement. The
rights and obligations of the parties under Section 4.04 (Confidentiality) shall
remain in full force and effect notwithstanding such termination for a period of
two years;
     (g) All amounts due and owing to Sellers for Services provided prior to
termination of this Agreement shall be paid promptly; and
     (h) All written Confidential Information shall be promptly destroyed upon
written request of the party that disclosed such Confidential Information.
ARTICLE 17.
GENERAL PROVISIONS
     Expenses. Each party to this Agreement shall bear its own expenses with
respect to the transactions contemplated by this Agreement.
     Contact Person. Sellers and Purchaser shall each designate one or more
contact persons for all matters relating to this Agreement. Sellers’ point of
contact person will initially be David Flavin, and Purchaser’s point of contact
person will initially be Linda Voss (each individually a “Contact Person” and
together, the “Contact Persons”). Changes in either party’s Contact Person shall
be communicated to the other party not less than 10 days prior to the effective
date of such change.

10



--------------------------------------------------------------------------------



 



     Waiver of Compliance. Any failure of a party to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived in writing by
the other party to this Agreement, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
     Amendment and Assignment. This Agreement may not be amended except by an
amendment signed by each party to this Agreement. Sellers may not assign or
otherwise transfer any of their rights or obligations under this Agreement
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld; provided, however, that Sellers shall be permitted to use
third party service providers to perform the Services. Purchaser may not assign
or otherwise transfer any of their rights or obligations under this Agreement
without the prior written consent of Sellers, which consent shall not be
unreasonably withheld; provided, however, that Purchaser shall be permitted to
assign or transfer any of its rights or obligations under this Agreement to a
successor in interest to Purchaser that acquires the all or substantially all of
the assets and liabilities of the Business, including the obligations under this
Agreement. Any purported or attempted assignment contrary to the terms hereof
shall be null and void and of no force or effect.
     Notices. Each party shall give the other party no less than five business
days’ prior written notice with respect to matters that require such party’s
prior consultation and approval, and neither party shall unreasonably delay
required responses. Any notices or other communications required or permitted
under, or otherwise in connection with, this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission or on receipt
after dispatch by registered or certified mail, postage prepaid, addressed, as
follows:
     If to Sellers:

11



--------------------------------------------------------------------------------



 



Residential Funding Company, LLC
c/o Residential Capital, LLC
One Meridian Crossings, Suite 100
Minneapolis, Minnesota 55423
Attn: General Counsel
Telephone: (952) 857-6415
Facsimile: (952) 352-0586
     With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
PO Box 636
Wilmington, Delaware 19899-0636
Attn: Allison Land and Richard West
Telephone: (312) 651-3180
Facsimile: (888) 329-3021
     If to Purchaser:
GMAC Commercial Finance LLC
1290 Avenue of the Americas
3rd Floor
New York, NY 10104
Attn: General Counsel
Telephone: (212) 884-7272
Facsimile: (212) 884-7372
     With a copy to:
GMAC LLC
200 Renaissance Center
Mail Code 482-B09-B11
Detroit, Michigan 48265
Attn: General Counsel
Telephone: (313) 656-6128
Facsimile: (313) 566-0390
or such other address as the person to whom notice is to be given has furnished
in writing to the other parties. A notice of change in address shall not be
deemed to have been given until received by the addressee.
     Counterparts. This Agreement may be executed in counterparts (including by
facsimile), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

12



--------------------------------------------------------------------------------



 



     Headings. The headings preceding the text of Articles and Sections of this
Agreement and the Schedules thereto are for convenience only and shall not be
deemed part of this Agreement.
     Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES OF, THE STATE OF DELAWARE.
     No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and, except as aforesaid, no provision of this Agreement
shall be deemed to confer any remedy, claim or right upon any third party,
including any employee or former employee of any Seller or any participant or
beneficiary in any benefit plan, program or arrangement.
     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY SUCH PARTY AGAINST
THE OTHER IN CONNECTION WITH OR ARISING FROM THIS AGREEMENT.
     Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.
     Entire Agreement. This Agreement, together with the Purchase Agreement and
the other agreements entered into in connection therewith, sets forth the entire
understanding and agreement between the parties as to the matters covered in
this Agreement and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect to such understanding, agreement or statement other than any other
agreements executed in connection with the Agreement.
     Force Majeure. Neither party shall be responsible to the other for any
delay in or failure of performance of its obligations under this Agreement
(other than payment obligations under Section 2.01) to the extent such delay or
failure is attributable to any cause beyond its control, including any act of
God, fire, accident, earthquake, failure of its computers or electronic
transmissions, strike or other labor difficulties, war, embargo or other
governmental act, or riot; provided, however, that the party affected thereby
gives the other party prompt written notice of the occurrence of any event that
is likely to cause any delay or failure setting forth a reasonable estimate of
the length of any delay and any expectation that it shall be unable to resume
performance; and provided, further, that said affected party shall use its
commercially reasonable efforts to expeditiously overcome the effects of that
event and resume performance to the extent practicable.
     No Agency. Nothing in this Agreement shall create a relationship of agency,
partnership, or employer/employee between any Seller and Purchaser, and it is
the intent and desire of the parties that the relationship be and be construed
as that of independent contracting parties and not as agents, partners, joint
venturers, joint employers or a relationship of employer/employee.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC RESIDENTIAL FUNDING OF CANADA LIMITED
      By:         Name:         Title:        

            GMAC COMMERCIAL FINANCE LLC
      By:         Name:         Title:        

14



--------------------------------------------------------------------------------



 



Transition Services Agreement
Schedule A
     The services to be provided by Sellers shall consist of support and
services in administrative, audit, accounting (including without limitation
maintaining internal controls over financial reporting), tax, HR, financial
management, IT, marketing, legal, relationship management and such other areas
as mutually agreed to between Sellers and Purchaser, including, without
limitation, providing agreed upon services to Purchaser, in its capacity as
Master Servicer under the Amended and Restated Loan and Security Agreement,
dated as of ___, 2008 among RFC Resort Funding, LLC, Purchaser and the other
parties thereto from time to time.
     The service term shall commence on the Effective Date and end on
December 31, 2008, or such other date as the parties mutually agree.
     In exchange for the operational support and services to be provided by
Sellers pursuant to this Agreement, Purchaser shall pay to Sellers a monthly fee
beginning on the Effective Date equal to $200,000 plus an amount equal to the
monthly accrual by Sellers in respect of the estimated 2008 bonus payments (the
amount of such monthly accrual to be mutually agreed upon by the Parties within
10 days following execution of the Asset Purchase Agreement).
     Purchaser shall notify Sellers if Purchaser determine that it no longer
desires Sellers to provide a service that Sellers have been providing to
Purchaser in the connection with the Business on an ongoing basis. Charges for
any or all of the operational support and services outlined in this Agreement
shall continue for each month that the service or usage is provided by Sellers
and shall be prorated on a per diem basis in a manner to be mutually agreed upon
by the parties for any portion of a month during which such service has been
discontinued.

15



--------------------------------------------------------------------------------



 



EXHIBIT D
EMPLOYEE LEASING AGREEMENT
     This EMPLOYEE LEASING AGREEMENT (“Agreement”) is made as of the ___ day of
July, 2008, between RESIDENTIAL FUNDING COMPANY, LLC, a Delaware limited
liability company (“RFC”) and GMAC COMMERCIAL FINANCE LLC, a Delaware limited
liability company (“GMAC”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement
(as defined below).
     WHEREAS, pursuant to and on the terms and conditions contained in that
certain Asset Purchase Agreement, dated as of July 2, 2008 (the “Purchase
Agreement”), between RFC and GMAC Residential Funding of Canada Limited, a
corporation organized under the laws of Canada (“RFC Canada”) (RFC and RFC
Canada are collectively referred to as “Sellers”) and GMAC, Sellers are selling,
assigning and transferring to GMAC, and GMAC is purchasing and taking assignment
and delivery from Sellers of, all of the assets and certain of the liabilities
of the resort finance business of Residential Capital, LLC, a Delaware limited
liability company, pursuant to which Sellers finance third party timeshare
developers to fund the acquisition of an existing timeshare project or
construction or conversion of a property to a timeshare project, or extend loans
directly to such developers secured by the consumer loans arising from the sale
of timeshare intervals or vacation club memberships at each developer’s
timeshare project or vacation club (the “Business”); and
     WHEREAS, RFC, pursuant to the terms and subject to the conditions set forth
in this Agreement, is willing to make the services of certain Employees
available to GMAC for a limited period of time through a leasing arrangment.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, RFC and GMAC agree as follows:
     14. Leasing of Employees. RFC agrees to lease to GMAC, and GMAC agrees to
accept the services of, each Employee listed on Schedule 1 (the “Leased
Employees”), for the period commencing as of the date hereof and ending on
December 31, 2008, or such later date as mutually agreed in writing by RFC and
GMAC (the “Transition Period”). Schedule 1 may be modified after the date hereof
to remove the name of a Leased Employee listed therein (i) by GMAC if such
Leased Employee, had he or she been a GMAC employee, becomes terminable for
“cause” in accordance with GMAC’s normal employment practices and procedures, or
(ii) by RFC if such Leased Employee becomes terminable for “cause” in accordance
with RFC’s normal employment practices and procedures or if such Leased Employee
voluntarily terminates employment with RFC. Each Party agrees that any person
removed from Schedule 1 in accordance with this section shall no longer be a
Leased Employee under this Agreement.
     15. Transition Period Employment and Benefits; Post-Closing Obligations.
     (a) During the Transition Period: (i) any Leased Employee who is an RFC
employee on the date hereof shall, subject to Section 1, remain a RFC employee
during the Transition Period, (ii) RFC shall be responsible for the payment and
provision to the Leased Employees of

16



--------------------------------------------------------------------------------



 



all applicable wages, bonuses and commissions earned during the Transition
Period, regardless of whether they are payable during or following the
Transition Period, and each Leased Employee will continue to participate in
those Benefit Plans (as defined in the Purchase Agreement) in which he or she
participated immediately prior to the date hereof, (iii) RFC shall be
responsible for withholding all relevant employee paid taxes and other employee
paid items, and filing all reports and maintaining all records in connection
therewith, and (iv) no Leased Employee shall be deemed for any purpose to be the
agent, servant or employee of GMAC or in the performance of his or her services
hereunder. Notwithstanding the provisions of clause (ii) in the immediately
preceding sentence, GMAC shall pay to a Leased Employee who becomes a Hired
Employee the bonus earned in 2008 and payable in 2009, in accordance with and
subject to section 5.3 of the Purchase Agreement.
     (b) Except as otherwise explicitly provided in this Agreement or in the
Purchase Agreement, during the Transition Period, RFC shall retain all
liabilities and obligations with respect to all of the Benefit Plans, and GMAC
shall not have any liability or obligation relating to any Benefit Plan.
     (c) Prior to the end of the Transition Period, in accordance with
Section 5.3(a) of the Purchase Agreement, GMAC may, in its discretion, offer
employment to some or all of the Leased Employees, if any, with such offer to be
effective immediately upon the Employee Leasing Expiration Date (as defined in
the Purchase Agreement). The Leased Employees who accept such offers of
employment and become employees of GMAC upon the Employee Leasing Expiration
Date are referred to herein as “Hired Employees.” If any Leased Employee does
not become a Hired Employee, either because GMAC does not offer employment to
the Leased Employee or because the Leased Employee does not accept GMAC’s offer
of employment, then RFC shall be responsible for payment of severance benefits,
if any, to which the Leased Employee may become entitled under any Benefit Plan
or other severance agreement or arrangement (in addition to RFC being
responsible for the payment of any benefits, severance or otherwise, during the
Transition Period, as provided in paragraphs (a) and (b) of this Section 2). RFC
retains all rights and obligations under the Benefit Plans with respect to
Leased Employees, whether or not they are Hired Employees.
     16. Services To Be Performed. During the Transition Period and subject to
the terms of the Purchase Agreement, RFC shall (a) direct, control and evaluate
the manner and means of each such Leased Employee’s performance of services for
GMAC and (b) to the extent applicable, obtain from GMAC periodic reviews of each
such Leased Employee’s performance. GMAC may direct RFC regarding the services
of the Leased Employees to be provided hereunder, including, without limitation,
the work product to be completed, the result to be derived, the work assignments
and the work locations. GMAC may provide professional or technical supervision
and direction to the Leased Employees. The Leased Employees shall perform
services in a manner that is substantially the same as the manner in which such
services were performed by the Leased Employees for the Business prior to the
date hereof. RFC’s employment policies will continue to apply to the Leased
Employees. Except as provided in Section 1, GMAC shall not terminate the leasing
arrangements with respect to any Leased Employee during the Transition Period.

17



--------------------------------------------------------------------------------



 



     17. Compensation For Leased Employees. During the Transition Period, RFC
shall pay compensation and provide benefits to the Leased Employees. During the
Transition Period, except as otherwise agreed in writing in advance by GMAC, RFC
shall not (a) establish or increase any bonus, insurance, severance, deferred
compensation, pension, retirement, profit sharing, stock option (including,
without limitation, the granting of stock options, stock appreciation rights,
performance awards or restricted stock awards), stock purchase or other employee
benefit plan, in each case applicable to the Leased Employees, or otherwise
increase the compensation payable or to become payable to any Leased Employee,
except in the ordinary course of business or as may be required under Law or
(b) enter into any employment or severance agreement with any Employee that
would be an Assumed Obligation or that would be included in the Leasing Fee, or
adopt or enter into any collective bargaining agreement covering employees of
the Business, except as may be required by Law.
     18. Leasing Fee.
     (a) During the Transition Period, GMAC shall pay to RFC a monthly fee (the
“Leasing Fee”), pro rated for any partial calendar month occuring during the
Transition Period, calculated as of the end of each calendar month in accordance
with Schedule 2.
     (b) RFC shall invoice GMAC on a monthly basis in arrears for the Leasing
Fee incurred for such calendar month (or such other period mutually agreed
between RFC and GMAC) which invoice shall contain commercially reasonable
detail, together with such supporting documents as may be reasonably requested
by GMAC.
     (c) GMAC shall, within 30 days after receipt of the invoice (or such other
period agreed by RFC), pay the undisputed amount of the invoice to RFC, as
applicable, via wire transfer or automatic clearing house to the account
designated by RFC from time to time by written notice to GMAC. GMAC shall also
give prompt written notice to RFC of any amounts disputed. In the event of any
such dispute, neither GMAC’s payment nor RFC’s acceptance of such payment shall
waive either party’s rights hereunder against the other with respect to such
charge.
     19. Taxes And Compliance With Applicable Law. RFC covenants that, during
and with respect to the Transition Period, it shall (a) withhold all amounts
that are required to be withheld under all Laws from amounts paid to any Leased
Employee and pay such amounts to the appropriate federal, state or local taxing
authority, (b) comply in all material respects with any and all provisions of
Law pertaining to the employment of the Leased Employees, including all such
Laws relating to labor relations, equal employment, fair employment practices,
wages and hours, meal and rest periods, affirmative action, entitlements,
prohibited discrimination, harassment, retaliation or other similar employment
practices and (c) maintain in full force and effect (i) any and all insurance
and similar coverages (including, without limitation, workers’ compensation)
that are required to be maintained by Law and (ii) general liability insurance
applicable to Leased Employees, in each case on terms and in amounts no less
favorable to RFC than the terms of such insurance and coverages maintained by
RFC as of the date hereof.
     20. Indemnification By RFC.

18



--------------------------------------------------------------------------------



 



     (a) GMAC ACKNOWLEDGES THAT RFC IS ENTERING INTO THIS AGREEMENT SOLELY AS AN
ACCOMMODATION TO GMAC AND THAT RFC IS NOT IN THE BUSINESS OF SUPPLYING EMPLOYEES
TO PROVIDE SERVICES FOR COMPANIES OTHER THAN RFC. GMAC AGREES THAT RFC SHALL
HAVE NO RESPONSIBILITY FOR AND HAS MADE, AND MAKES, NO REPRESENTATIONS OR
WARRANTIES OF WHATSOEVER NATURE, DIRECTLY OR INDIRECTLY, EXPRESS OR IMPLIED,
REGARDING THE QUALITY, ADEQUACY, SUFFICIENCY OR COMPLETENESS OF THE SERVICES
PROVIDED BY ANY LEASED EMPLOYEE.
     (b) RFC shall indemnify, defend and hold harmless each of GMAC and its
respective directors, officers, employees, agents, successors and assigns, from
and against any and all liabilities, losses, damages, claims, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of
(i) the failure by RFC to make any payment or provide any benefit to any Leased
Employee during the Transition Period in accordance with its obligations
pursuant to Section 2 hereof, or (ii) any breach by, or other failure to perform
by, RFC of its covenants and obligations pursuant to this Agreement; provided,
however, that such indemnification set forth in clauses (i) and (ii) above shall
be limited to the extent such breach or failure to perform results from a breach
or failure to perform by GMAC of its obligations under this Agreement, or from
GMAC’s termination of the leasing arrangements with respect to any Leased
Employee during the Transition Period, as provided in Section 1 ; provided
further, that in no event shall RFC’s aggregate liability hereunder exceed the
amounts received by RFC pursuant to Section 5.
     21. Indemnification By GMAC. GMAC shall indemnify, defend and hold harmless
RFC and its directors, officers, employees, agents, successors and assigns, from
and against any and all liabilities, losses, damages, claims, costs and expenses
(including, without limitation, reasonable attorneys’ fees) arising out of
(a) any action, inaction or omission of any Leased Employee which occurs after
the Closing Date during the term of this Agreement, (b) any breach by, or other
failure to perform by, GMAC of its covenants and obligations pursuant to this
Agreement, or (c) GMAC’s decision to terminate the leasing arrangements with
respect to any Leased Employee during the Transition Period, as provided in
Section 1; provided, however, that such indemnification set forth in subsections
(a) through (b) above shall be limited to the extent such breach or failure to
perform results from a breach or failure to perform by RFC of its obligations
under this Agreement.
     22. Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER OR ITS AFFILIATES OR ANY OTHER PERSON OR ENTITY BY REASON OF THIS
AGREEMENT FOR INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES OF ANY KIND OR
NATURE, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS OR DAMAGE TO OR LOSS OF
USE OF ANY PROPERTY, ANY INTERRUPTION OR LOSS OF SERVICE OR ANY LOSS OF
BUSINESS. NOTWITHSTANDING THE FOREGOING, IF ANY LIABILITIES, LOSSES, DAMAGES,
CLAIMS, COSTS OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES) ARISE WITH RESPECT TO OR AS A RESULT OF ANY ACTIONS, INACTIONS OR
OMISSIONS OF THE LEASED EMPLOYEES OR RFC DURING THE TRANSITION PERIOD, RFC AND
PURCHASER SHALL MUTUALLY AGREE UPON AN ALLOCATION OF

19



--------------------------------------------------------------------------------



 



RESPONSIBILITY FOR SUCH LIABILITY, LOSS, DAMAGE, CLAIM, COST OR EXPENSE.
     23. Miscellaneous.
     (a) No Agency Relationship. Nothing in this Agreement shall create a
relationship of agency, partnership, or employer/employee between RFC and GMAC,
and it is the intent and desire of the parties that the relationship be and be
construed as that of independent contracting parties and not as agents,
partners, joint venturers, joint employers or a relationship of
employer/employee.
     (b) Amendment and Assignment. This Agreement may not be amended except by
an amendment signed by each party to this Agreement. RFC may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of GMAC, which consent shall not be unreasonably
withheld. GMAC may not assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of RFC, which
consent shall not be unreasonably withheld; provided, however, that GMAC shall
be permitted to assign or transfer any of its rights or obligations under this
Agreement to a successor in interest to GMAC that acquires all or substantially
all of the assets and liabilities of the Business, including the obligations
under this Agreement. Any purported or attempted assignment contrary to the
terms hereof shall be null and void and of no force or effect.
     (c) Counterparts. This Agreement may be executed in counterparts (including
by facsimile), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     (d) Waiver. Any failure of a party to comply with any obligation, covenant,
agreement or condition in this Agreement may be waived in writing by the other
party to this Agreement, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
     (e) Notices. All notices, requests, instructions or other documents
(including Leased Employee supplements) to be given hereunder to RFC or GMAC
shall be in writing and shall be deemed to have been duly given when delivered
in person or upon confirmation of receipt when transmitted by facsimile
transmission or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, as follows:
     If to RFC:
Residential Funding Company, LLC
c/o Residential Capital, LLC
One Meridian Crossings, Suite 100
Minneapolis, Minnesota 55423
Attn: General Counsel
Telephone: (952) 857-6415
Facsimile: (952) 352-0586

20



--------------------------------------------------------------------------------



 



     With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
PO Box 636
Wilmington, Delaware 19899-0636
Attn: Allison Land and Richard West
Telephone: (312) 651-3180
Facsimile: (888) 329-3021
     If to GMAC:
GMAC Commercial Finance LLC
1290 Avenue of the Americas
3rd Floor
New York, NY 10104
Attn: General Counsel
Telephone: (212) 884-7272
Facsimile: (212) 884-7372
     With a copy to:
GMAC LLC
200 Renaissance Center
Mail Code 482-B09-B11
Detroit, Michigan 48265
Attn: General Counsel
Telephone: (313) 656-6128
Facsimile: (313) 566-0390
     (f) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES, OF THE STATE OF DELAWARE.
     (g) No Contract of Employment. Nothing in this Agreement shall be construed
(i) as an employment contract between GMAC and any Leased Employee or RFC and
any Leased Employee, (ii) as creating any contractual obligation enforceable by
any Leased Employee against GMAC or RFC (iii) to alter, in any way, the terms of
any Leased Employee’s employment with RFC, or (iv) to prevent RFC from making
any decision regarding the continued employment of any Leased Employee, it being
understood that RFC’s employment-at-will policy will continue to apply to any
Leased Employee during the period of time in which the Leased Employee is leased
to GMAC.
     (h) Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement

21



--------------------------------------------------------------------------------



 



shall not be affected thereby, and there shall be deemed substituted for the
provision at issue a valid, legal and enforceable provision as similar as
possible to the provision at issue.
     (i) Entire Agreement. This Agreement, together with the Purchase Agreement
and the other agreements entered into in connection therewith, set forth the
entire understanding and agreement between the parties as to the matters covered
in this Agreement and supersedes and replaces any prior understanding, agreement
or statement of intent, in each case, written or oral, of any and every nature
with respect to such understanding, agreement or statement other than any other
agreements executed in connection with the Agreement.
     (j) No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and, except as aforesaid, no provision of this Agreement
shall be deemed to confer any remedy, claim or right upon any third party,
including any Leased Employee or former employee of RFC or any participant or
beneficiary in any benefit plan, program or arrangement.
     (k) No Conflict with Purchase Agreement. Nothing contained in this
Agreement is intended to conflict with the terms and conditions of the Purchase
Agreement and to the extent any such conflict exists, expressly or by
implication, the terms of the Purchase Agreement shall control.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC COMMERCIAL FINANCE LLC
      By:         Name:         Title:        

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
LEASED EMPLOYEES
(1) Jeff Owings — Senior Managing Director, Business Leader
(2) Teresa Mortensen — Managing Director, Portfolio Management/Operations
(3) April Bouise — Loan Administrator
(4) Dana Cyrill — Loan Administrator

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
LEASING FEE
July, 2008: $160,000
August, 2008: $160,000
September, 2008: $160,000
October, 2008: $60,000
November, 2008: $60,000
December, 2008: $60,000
Each month thereafter, if Transition Period extends beyond December 31, 2008:
$60,000

 



--------------------------------------------------------------------------------



 



EXHIBIT E
BAILMENT AGREEMENT
     This BAILMENT AGREEMENT (the “Agreement” ) dated as of July ___, 2008 by
and among Residential Funding Company, LLC, a Delaware limited liability company
(“RFC”), Residential Funding of Canada Limited, a corporation organized under
the laws of Canada (“RFC Canada”) (RFC and RFC Canada are collectively referred
to as “Sellers”) and GMAC Commercial Finance LLC, a Delaware limited liability
company (“Purchaser”).
     WHEREAS, pursuant to and on the terms and conditions contained in that
certain Asset Purchase Agreement dated as of July 2, 2008 (the “Purchase
Agreement”), between Sellers and Purchaser, Sellers are selling, assigning and
transferring to Purchaser, and Purchaser is purchasing and taking assignment and
delivery from Sellers of, substantially all of the assets and certain of the
liabilities of the resort finance business of Sellers pursuant to which Sellers
finance third party timeshare developers by extending loans to such developers
to fund the acquisition of an existing timeshare project or construction or
conversion of a property to a timeshare project, or by extending loans directly
to such developers secured by the consumer loans arising from the sale of
timeshare intervals or vacation club memberships at each developer’s timeshare
project or vacation club (the “Business”);
     WHEREAS, the Transferred Assets include those certain Bank Accounts that,
as of the date hereof, remain in the name of RFC or RFC Canada, as set forth on
Exhibit A hereof (the “Subject Bank Accounts”);
     WHEREAS, the Subject Bank Accounts are subject to those Transferred Assets
listed on Exhibit B attached hereto (the “Governing Transferred Assets”) that
set forth certain obligations of Purchaser with respect to the Subject Bank
Accounts;
     WHEREAS, pursuant to the Purchase Agreement, Sellers have, as of the date
hereof, transferred and assigned to Purchaser all of Sellers’ rights and
interests in the Subject Bank Accounts including all cash and cash equivalents
therein; and
     WHEREAS, Purchaser and Sellers have agreed that Sellers will act as bailee
for the benefit of the Purchaser with respect to the Subject Bank Accounts on
the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agrees as follows:
     1. Appointment of Bailee; Acknowledgement of Interest. Purchaser and
Sellers hereby agree that Sellers shall be, and are hereby appointed as, bailee
of the Subject Bank Accounts for the benefit of Purchaser. Sellers hereby accept
such appointment, and understand that Sellers’ rights and interests in the
Subject Bank Accounts have been sold and transferred by Sellers to Purchaser,
and Sellers retain no interest in the Subject Bank Accounts. Purchaser
acknowledges that it has assumed the Governing Transferred Assets.

 



--------------------------------------------------------------------------------



 



     2. Records. Sellers shall maintain records and documentation of the Subject
Bank Accounts for the benefit of the Purchaser using reasonable care and in
accordance with its customary procedures with respect to the Subject Bank
Accounts. The records of the Sellers shall be clearly marked to show that
(i) Sellers’ rights and interests in the Subject Bank Accounts were conveyed to
Purchaser pursuant to the Purchase Agreement, are owned by Purchaser and Sellers
have no interest therein and (ii) Sellers have conveyed all of Sellers’ rights
and interests in the Subject Bank Accounts to Purchaser.
     3. Inspection. Purchaser shall have the right to inspect and verify the
nature and completeness of records and documentation of the Subject Bank
Accounts in the possession of Sellers and the Sellers shall permit Purchaser (or
its representative or designee) to inspect at all reasonable times during
regular business hours and upon reasonable notice to Sellers any records or
other documents related to the Subject Bank Accounts in the possession of
Sellers.
     4. Representation and Warranties. Sellers hereby represent and warrant to
Purchaser that (i) this Agreement has been duly authorized, executed and
delivered by Sellers and constitutes the legal, valid and binding obligation of
Sellers, enforceable in accordance with its terms, except as such enforceability
may be limited by principles of public policy and subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and to
rules of law governing specific performance, injunctive relief and other
equitable remedies, (ii) Sellers do not have and will not assert, any lien,
right of distraint or levy, right of offset, claim, deduction, counterclaim,
security or other interest in any of the Subject Bank Accounts now or hereafter
in the custody, control or possession of Sellers, including any of the foregoing
that might arise or exist in Sellers’ favor pursuant to any Contract, Law or
otherwise, and (iii) to Sellers’ Knowledge (as defined in the Purchase
Agreement), there is no security interest or claim with respect to the Subject
Bank Accounts other than as may arise under the Governing Transferred Assets or
as disclosed in the Disclosure Letter (as defined in the Purchase Agreement).
     5. Covenant. From and after the date hereof, at Sellers’ sole cost and
expense, Sellers shall prepare, execute, file and deliver, as applicable, all
assignments or other documents necessary to effectuate the transfer of Sellers’
rights and interests in the Subject Bank Accounts such that Purchaser shall be
reflected as the “owner” of all Subject Bank Accounts in the records of the
applicable bank.
     6. Amendments and Modifications. No provision of this Agreement may be
amended, modified or waived except in writing signed by the parties hereto. No
failure or delay or the part of any party in exercising any power or right under
this Agreement operates as a waiver, nor does any single or partial exercise of
any power or right preclude any other further exercise thereof or the exercise
of any other power or right.
     7. Term. This Agreement shall continue for so long as either Seller remains
the “owner” of any Subject Bank Account in the records of the applicable bank,
and shall terminate with respect to each Subject Bank Account upon receipt by
Purchaser of evidence reasonably satisfactory to Purchaser that neither Seller
remains the “owner” of such Subject Bank Account in the records of the
applicable bank, and that either Purchaser or Purchaser’s designee at such time
is the “owner” of such Subject Bank Account in the records of the applicable
bank.

 



--------------------------------------------------------------------------------



 



     8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND PROCEDURAL),
AND NOT THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.
     9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed one original, but
all such counterparts together shall constitute but one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused its duly
authorized signatories to execute this Agreement as of the date first above
written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC RESIDENTIAL FUNDING OF CANADA LIMITED
      By:         Name:         Title:        

            GMAC COMMERCIAL FINANCE LLC
      By:         Name:         Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
July 2, 2008
     Re: Agreement with respect to Valuation Expert
     Reference is made to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of the date hereof, between Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), GMAC Residential Funding of
Canada Limited, a corporation organized under the laws of Canada (“RFC Canada”)
(RFC and RFC Canada are collectively referred to as “Sellers”) and GMAC
Commercial Finance LLC, a Delaware limited liability company (“Purchaser”). All
capitalized terms used but not defined herein shall have the meanings assigned
to them in the Purchase Agreement.
     Sellers and Purchaser hereby confirm and agree that the Valuation Expert
for purposes of the Purchase Agreement shall be ______.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:         Name:         Title:        

            GMAC RESIDENTIAL FUNDING OF CANADA LIMITED
      By:         Name:         Title:        

            GMAC COMMERCIAL FINANCE LLC
      By:         Name:         Title:        

 